10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Bountiful Law, PLLC

4620 200" Street SW, Ste D
Lynnwood, WA 98036
Telephone: (425) 775-9700
Facsimile: (425) 645-8088

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE WESTERN DISTRICT OF WASHINGTON
In re: Chapter 11
V.S. INVESTMENT ASSOC., LLC, NO. 20-11541
DECLARATION OF VALENTIN

STELMAKH IN SUPPORT OF MOTION
FOR ORDER APPROVING SALE OF
REAL PROPERTY FREE AND CLEAR
OF LIENS

Debtor(s).

 

 

I, Valentin Stelmakh, declare:

1. I am a member of V.S. Investment Assoc., LLC, a Washington limited liability
company. I am over the age of 18 years and am competent to testify herein. I am authorized to
make this declaration, and do so from my own personal knowledge in support for the Motion for
Order Approving Sale of Real Property Free and Clear of Liens filed by V.S. Investment Assoc.,
LLC (“‘V.S. Investment”) in the above-captioned chapter 11 proceedings.

2. V.S. Investment owns real property commonly known as 2469 S College Street,
Seattle, WA 98144. This property is one of a four-unit real estate development project completed

by the Debtor on or around January 2020.

Declaration Bountiful Law, PLLC
4620 200" St. SW, Ste D
Lynnwood, WA 98036
(425)775-9700; Fax (425)633-2465

 

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 1 of 32
oO CO sD DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

3. All four units of the project are encumbered by the following liens in order of

priority:
Creditor Recording Date Approx Amount Due
BRMK Lending, LLC 4/21/2016 $4,236,395.95
Paul Greben 1/16/2020 $ 598,500.00
1/21/2020 amended
Ecocline Exc. & Utilities LLC 1/30/2020 $ 137,205.00

The amount listed for BRMK Lending, LLC is based on the creditor’s proof of claim filed in this
case. V.S. Investment disagrees with this amount and intends to object to the proof of claim.
4, On December 2, 2019, I received an offer from Thomas M. Kranzle to purchase
the subject property for $885,000.00. (See ECF No 27-4, Declaration of Stuart Heath, Exhibit D).
At that time, I believed the offer was lower than market value. However, I accepted this offer on
behalf of V.S. Investment after being pressured by representatives of BRMK Lending, LLC who
ensured me it would accept a lesser amount in full satisfaction of its lien.
5. Shortly after accepting Mr. Kranzle’s offer, representatives of BRMK Lending,
LLC told me they needed to put V.S. Investments Assoc. LLC into a receivership so it could
cancel the real estate contract. A receiver was eventually appointed in King County Superior
Court Case No. 20-20-01947-2 SEA.
6. On May 15, 2020, on behalf of V.S. Investment, the receiver entered into a real
estate purchase and sale agreement for the subject property with Ahmet and Stephanie Gurbuz for
$885,000. A true and correct copy of said agreement is attached to this declaration as Exhibit B

and incorporated herein by reference.

Declaration Bountiful Law, PLLC
4620 200" St. SW, Ste D
Lynnwood, WA 98036
(425)775-9700; Fax (425)633-2465

 

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 2 of 32
oO Se SN DBD AH BP YD NO =

NY NY BKB NY bP bw bw PVP NO ee ee ee ee ue ee

7. V.S. Investment filed this case May 29, 2020 primarily to stop the receiver from
selling assets of the company for less than market value.

8. On June 30, 2020, V.S. Investment engaged the services of Shawn Perry as real
estate agent for the bankruptcy estate. This court approved the application to appoint Shawn on
July 2, 2020. Shawn listed the property for sale the same day for the amount of $1,025,00.00.

9. On July 3, 2020, I received a full price offer of $1,025,00.00 from Thomas M.
Kranzle, and/or assigns. A true and correct copy of said agreement is attached to this declaration as
Exhibit A and incorporated herein by reference. This is $140,000 more than any previous offer
received. I believe Mr. Kranzle’s offer to be the best offer for the property.

10. __V.S. Investment is seeking authority to sell said property free and clear of liens,
and to pay first position Deed of Trust of BRMK Lending, LLC, remaining proceeds after all costs
of closing, including real estate commissions, taxes, and other closing costs.

I certify under penalty of perjury according to the laws of the United States of America the
foregoing is true and correct to the best of my knowledge.
Dated this 7th day of July, 2020
By: /s/ Valentin Stelmakh

Valentin Stelmakh, Member
V.S. Investment Assoc., LLC

Declaration Bountiful Law, PLLC
4620 200" St. SW, Ste D
Lynnwood, WA 98036
(425)775-9700; Fax (425)633-2465

 

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 3 of 32
EXHIBIT A

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 4 of 32
Authentisign IO; ADIAC2C7-CEA§-4515-8921 -257SBAATEAFT

 

 

 

 

 

 

 

 

 

Form 21 ©Copyright 2019
Residential Purchase & Sale Agreement Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 1 of 5 RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
SPECIFIC TERMS
1. Date: July 03, 2020 MLS No.: 1619478 Offer Expiration Date: ___ 7/4/2020
2. Buyer; Thomas M Kranzle and or assigns Married as separate property
Buyer Buyer Status
3. Seller: VS Investment Associates, LLC
Seller Seller

4, Property: Legal Description attached as Exhibit A. Tax Parcel No(s).: 159460-0093 , ,

2469 S§ College Street UNIT D Seattle King WA 98144

Address City County State Zip
5. Included Items: & stove/range: @ refrigerator; QO washer; O dryer; & dishwasher; Q hot tub; Q fireplace insert;

Q wood stove; QO satellite dish; a security system; O attached television(s); O attached speaker(s); Umicrowave;

Q generator; @ other Garbage Disposal
6. Purchase Price: $ 1,025,000.00 One Million Twenty-Five Thousand Dollars
7. Earnest Money: $ 10,000.00 Q Check; ©) Note; & Other Check or Wire _ (held by ) Selling Firm; & Closing Agent)
8. Default: (check only one) Wi Forfeiture of Earmest Money; ) Seller's Election of Remedies
9. Title Insurance Company: First American Title and Escrow
10. Closing Agent: First American Title and Escrow Michael Santucci

Company Individual! (optional)
11. Closing Date: __ 8/31/2020 - Possession Date: & on Closing; O Other
12. Services of Closing Agent for Payment of Utilities: & Requested (attach NWMLS Form 22K); O Waived
13. Charges/Assessments Levied Before but Due After Closing: f assumed by Buyer; C) prepaid in full by Seller at Closing
14. Seller Citizenship (FIRPTA): Seller Q is; Wis nota foreign person for purposes of U.S. income taxation
15. Agency Disclosure: Selling Broker represents: &f Buyer: Q Seller; O both parties; O neither party
Listing Broker represents: W& Seller; C1 both parties

16. Addenda: 22A(Financing) 22D(Optional Clauses) 22K (Utilities) 35(Inspection)

 

 

 

 

Othentiscrs
[- y f 07/03/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘BUVSREISRERAEM POT Date fees bene Sutmabh 07/03/2020 Date
Buyer's Signature Date M POT Date
329 25th Ave E Victoria Stelmahh 07/03/2020

Buyer's Address Selipdedsddress1 PM PDT

Seattle WA 98112

City, State, Zip City, State, Zip

Phone No. Fax No. Phone No. Fax No.
tom@venturevisuals.com

Buyer's E-mail Address Seller's E-mail Address

Compass Washington 5773 Windermere RE North Inc. 7370
Selling Firm MLS Office No. Listing Firm MLS Office No.
Kyle Moss 100211 Shawn Perry 41437
Selling Broker (Print) MLS LAG No. Listing Broker (Print) MLS LAG No.
(206) 330-0314 (206) 619-6136 (425) 776-1119 (425) 772-6172

Firm Phone No. Broker Phone No. Firm Fax No. Firm Phone No, Broker Phone No. Firm Fax No.
contractsseattle@compass.com lynnwood@windermere.com

Selling Firm Document E-mail Address Listing Firm Document E-mail Address

kyle.moss@compass.com shawnperry@windermere.com

Selling Broker's E-mail Address Listing Broker's E-mail Address

116307 20746 76461 3415
Selling Broker DOL License No. Selling Firm DOL License No. Listing Broker OOL License No. Listing Firm DOL License No.

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 5 of 32
Authentisign ID: AD1AC2C7-CEAS-4515-8921-257SBAATEAFT

Form 21 ©Copyright 2019

Residential Purchase & Sale Agreement
Rev. 7/19

Page 2 of 5 RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
GENERAL TERMS
Continued
a. Purchase Price. Buyer shall pay to Seller the Purchase Price, including the Earnest Money, in cash at Closing, unless

otherwise specified in this Agreement. Buyer represents that Buyer has sufficient funds to close this sale in accordance
with this Agreement and is not relying on any contingent source of funds, including funds from loans, the sale of other
property, gifts, retirement, or future earnings, except to the extent otherwise specified in this Agreement. The parties
shall use caution when wiring funds to avoid potential wire fraud. Before wiring funds, the party wiring funds shall take
steps to confirm any wire instructions via an independently verified phone number and other appropriate measures.

Earnest Money. Buyer shall deliver the Earnest Money within 2 days after mutual acceptance to Selling Broker or to
Closing Agent. lf Buyer delivers the Earnest Money to Selling Broker, Selling Broker will deposit any check to be held by
Selling Firm, or deliver any Earnest Money to be held by Closing Agent, within 3 days of receipt or mutual acceptance,
whichever occurs later. If the Earnest Money is held by Selling Firm and is over $10,000.00 it shall be deposited into an
interest bearing trust account in Selling Firm’s name provided that Buyer completes an IRS Form W-9. Interest, if any,
after deduction of bank charges and fees, will be paid to Buyer. Buyer shall reimburse Selling Firm for bank charges
and fees in excess of the interest earned, if any. If the Earnest Money held by Selling Firm is over $10,000.00 Buyer
has the option to require Selling Firm to deposit the Earnest Money into the Housing Trust Fund Account, with the
interest paid to the State Treasurer, if both Seller and Buyer so agree in writing. If the Buyer does not complete an IRS
Form W-9 before Selling Firm must deposit the Earnest Money or the Earnest Money is $10,000.00 or less, the Earnest
Money shall be deposited into the Housing Trust Fund Account. Selling Firm may transfer the Earnest Money to Closing
Agent at Closing. If all or part of the Eamest Money is to be refunded to Buyer and any such costs remain unpaid, the
Selling Firm or Closing Agent may deduct and pay them therefrom. The parties instruct Closing Agent to provide written
verification of receipt of the Earnest Money and notice of dishonor of any check to the parties and Brokers at the
addresses and/or fax numbers provided herein.

Upon termination of this Agreement, a party or the Closing Agent may deliver a form authorizing the release of Earnest
Money to the cther party or the parties. The party(s) shall execute such form and deliver the same to the Closing Agent.
If either party fails to execute the release form, a party may make a written demand to the Closing Agent for the Earnest
Money. Pursuant to RCW 64.04, Closing Agent shall deliver notice of the demand to the other party within 15 days. If
the other party does not object to the demand within 20 days of Closing Agent’s notice, Closing Agent shall disburse the
Earnest Money to the party making the demand within 10 days of the expiration of the 20 day period. If Closing Agent
timely receives an objection or an inconsistent demand from the other party, Closing Agent shall commence an
interpleader action within 60 days of such objection or inconsistent demand, unless the parties provide subsequent
consistent instructions to Closing Agent to disburse the earnest money or refrain from commencing an interpleader
action for a specified period of time. Pursuant to RCW 4.28.080, the parties consent to service of the summons and
complaint for an interpleader action by first class mail, postage prepaid at the party’s usual mailing address or the
address identified in this Agreement. If the Closing Agent complies with the preceding process, each party shall be
deemed to have released Closing Agent from any and all claims or liability related to the disbursal of the Earnest
Money. If either party fails to authorize the release of the Earnest Money to the other party when required to do so
under this Agreement, that party shall be in breach of this Agreement. For the purposes of this section, the term Closing
Agent includes a Selling Firm holding the Earnest Money. The parties authorize the party commencing an interpleader
action to deduct up to $500.00 for the costs thereof.

Included Items. Any of the following items, including items identified in Specific Term No. 5 if the corresponding box is
checked, located in or on the Property are included in the sale: built-in appliances; wall-to-wall carpeting; curtains,
drapes and all other window treatments; window and door screens; awnings; storm doors and windows; installed
television antennas; ventilating, air conditioning and heating fixtures; trash compactor; fireplace doors, gas logs and gas
log lighters; irrigation fixtures; electric garage door openers; water heaters; installed electrical fixtures; lighting fixtures;
shrubs, plants and trees planted in the ground; and other fixtures; and all associated operating remote controls. Unless
otherwise agreed, if any of the above items are leased or encumbered, Seller shall acquire clear title before Closing.

Condition of Title. Unless otherwise specified in this Agreement, title to the Property shall be marketable at Closing.
The following shall not cause the title to be unmarketable: rights, reservations, covenants, conditions and restrictions,
presently of record and general to the area; easements and encroachments, not materially affecting the value of or
unduly interfering with Buyer's reasonable use of the Property; and reserved oil and/or mining rights. Seller shall not
convey or reserve any oil and/or mineral rights after mutual acceptance without Buyer’s written consent. Monetary
encumbrances or liens not assumed by Buyer, shall be paid or discharged by Seller on or before Closing. Title shall be
conveyed by a Statutory Warranty Deed. If this Agreement is for conveyance of a buyer's interest in a Real Estate
Contract, ne Statutory Warranty Deed shall include a buyer’s assignment of the contract sufficient to convey after
acquired title.

Title Insurance. Seller authorizes Buyer's lender or Closing Agent, at Seller's expense, to apply for the then-current
ALTA form of Homeowner's Policy of Title Insurance for One-to-Four Family Residence, from the Title Insurance
Company. If Seller previously received a preliminary commitment from a Title Insurance Company that Buyer declines
to use, Buyer shall pay any cancellation fees owing to the original Title Insurance Company. Otherwise, the party

plying for title insurance shall pay any title cancellation fee, im the-event such a fee is assessed,f the Title Insurance
- 07/03/2020 [ws 07/03/2020 US | 07103/2020

 

he.

 

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Sellers Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 6 of 32

Northwest Multiple Listing Service
ALL RIGHTS RESERVED

WOOnN OOhWN
Authentisign ID: AD1AC2C7-CEA5-4515-8921-2579BAATEAFT

Form 21 ©Copyright 2019
Residential Purchase & Sale Agreement Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 3 of 5 RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
GENERAL TERMS
Continued

Company selected by the parties will not issue a Homeowner's Policy for the Property, the parties agree that the Title 60
Insurance Company shall instead issue the then-current ALTA standard form Owner’s Policy, together with 61
homeowner's additional protection and inflation protection endorsements, if available. The Title Insurance Company 62
shall send a copy of the preliminary commitment to Seller, Listing Broker, Buyer and Selling Broker. The preliminary 63
commitment, and the title policy to be issued, shall contain no exceptions other than the General Exclusions and 64
Exceptions in the Policy and Special Exceptions consistent with the Condition of Title herein provided. If title cannot be 65
made so insurable prior to the Closing Date, then as Buyer's sole and exclusive remedy, the Earnest Money shall, 66
unless Buyer elects to waive such defects or encumbrances, be refunded to the Buyer, less any unpaid costs described 67
in this Agreement, and this Agreement shall thereupon be terminated. Buyer shall have no right to specific performance 68
or damages as a consequence of Seller’s inability to provide insurable title. 69

f. Closing and Possession. This sale shall be closed by the Closing Agent on the Closing Date. If the Closing Date falls 70
on a Saturday, Sunday, legal holiday as defined in RCW 1.16.050, or day when the county recording office is closed, 71
the Closing Agent shall close the transaction on the next day that is not a Saturday, Sunday, legal holiday, or day when 72
the county recording office is closed. “Closing” means the date on which all documents are recorded and the sale 73
proceeds are available to Seller. Seller shall deliver keys and garage door remotes to Buyer on the Closing Date or on 74
the Possession Date, whichever occurs first. Buyer shail be entitled to possession at 9:00 p.m. on the Possession Date. 75
Seller shall maintain the Property in its present condition, normal wear and tear excepted, until the Buyer is provided 76
possession. Seller shall either repair or replace any system or appliance (including, but not limited to plumbing, heat, 77
electrical, and all Included Items) that becomes inoperative or malfunctions prior to Closing with a system or appliance 78
of at least equal quality. Buyer reserves the right to walk through the Property within 5 days of Closing to verify that 79
Seller has maintained the Property and systems/appliances as required by this paragraph. Seller shall not enter into or 80
modify existing leases or rental agreements, service contracts, or other agreements affecting the Property which have 81
terms extending beyond Closing without first obtaining Buyer’s consent, which shall not be unreasonably withheld. If 82
possession transfers at a time other than Closing, the parties shall execute NWMLS Form 65A (Rental 83
Agreement/Occupancy Prior to Closing) or NWMLS Form 658 (Rental Agreement/Seller Occupancy After Closing) (or 84
alternative rental agreements) and are advised of the need to contact their respective insurance companies to assure 85
appropriate hazard and liability insurance policies are in place, as applicable. 86

RCW 19.27.530 requires the seller of any owner-occupied single-family residence to equip the residence with a carbon 87
monoxide alarm(s) in accordance with the state building code before a buyer or any other person may legally occupy 88
the residence following the sale. RCW 43.44.110 requires the seller of a dwelling unit, that does not have at least one 89
smoke detection device, to provide at least one smoke detection device in the unit before the buyer or any other person 80
occupies the unit following a sale. The parties acknowledge that the Brokers are not responsible for ensuring that Seller 91
complies with RCW 19.27.530 or RCW 43.44.110. Buyer and Seller shall hold the Brokers and their Firms harmless 92
from any claim resulting from Seller's failure to install a carbon monoxide alarm(s) or smoke detector(s) in the Property. 93

g. Section 1031 Like-Kind Exchange. If either Buyer or Seller intends for this transaction to be a part of a Section 1031 94
like-kind exchange, then the other party shall cooperate in the completion of the like-kind exchange so long as the 95
cooperating party incurs no additional liability in doing so, and so long as any expenses (including attorneys’ fees and 96
costs) incurred by the cooperating party that are related only to the exchange are paid or reimbursed to the cooperating 97
party at or prior to Closing. Notwithstanding the Assignment paragraph of this Agreement, any party completing a 98
Section 1031 like-kind exchange may assign this Agreement to its qualified intermediary or any entity set up for the 99
purposes of completing a reverse exchange. 100

h. Closing Costs and Prorations and Charges and Assessments. Seller and Buyer shall each pay one-half of the 101
escrow fee unless otherwise required by applicable FHA or VA regulations. Taxes for the current year, rent, interest, 102
and lienable homeowner's association dues shall be prorated as of Closing. Buyer shall pay Buyer's loan costs, 103
including credit report, appraisal charge and lender’s title insurance, unless provided otherwise in this Agreement. If any 104
payments are delinquent on encumbrances which will remain after Closing, Closing Agent is instructed to pay such 105
delinquencies at Closing from money due, or to be paid by, Seller. Buyer shall pay for remaining fuel in the fuel tank if, 106
prior to Closing, Seller obtains a written statement from the supplier as to the quantity and current price and provides 107
such statement to the Closing Agent. Seller shail pay all utility charges, including unbilled charges. Unless waived in 108
Specific Term No. 12, Seller and Buyer request the services of Closing Agent in disbursing funds necessary to satisfy 109
unpaid utility charges in accordance with RCW 60.80 and Seller shall provide the names and addresses of all utilities 110
providing service to the Property and having lien rights (attach NWMLS Form 22K Identification of Utilities or 111
equivalent). 112

Buyer is advised to verify the existence and amount of any local improvement district, capacity or impact charges or 113
other assessments that may be charged against the Property before or after Closing. Seller will pay such charges that 114
are or become due on or before Closing. Charges levied before Closing, but becoming due after Closing shall be paid 115

 

 

as agreed in Specific Term No. 13. 116
[4] 07/03/2020 [us| 07/03/2020 [vs] 07/03/2020
Buyer's Initials Date Buyer's Initials Date Seller's initials Date Seller's Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 7 of 32
Authentisign ID: ADIAC2C7-CEAS-4515-8921-257SBAA7EAF?

Form 21 ©Copyright 2019
Residential Purchase & Sale Agreement Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 4 of § RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
GENERAL TERMS
Continued

i, Sale Information. Listing Broker and Selling Broker are authorized to report this Agreement (including price and all 117
terms) to the Multiple Listing Service that published it and to its members, financing institutions, appraisers, and anyone 118
else related to this sale. Buyer and Seller expressly authorize all Closing Agents, appraisers, title insurance companies, 119
and others related to this Sale, to furnish the Listing Broker and/or Selling Broker, on request, any and all information 120
and copies of documents concerning this sale. 124

j. Seller Citizenship and FIRPTA. Seller warrants that the identification of Seller's citizenship status for purposes of U.S. 122
income taxation in Specific Term No. 14 is correct. Seller shall execute a certification (NVWWMLS Form 22E or equivalent) 123
under the Foreign Investment in Real Property Tax Act (“FIRPTA’) at Closing and provide the certification to the Closing 124
Agent. If Seller is a foreign person for purposes of U.S. income taxation, and this transaction is not otherwise exempt 125
from FIRPTA, Closing Agent is instructed to withhold and pay the required amount to the Internal Revenue Service. 126

k. Notices and Delivery of Documents. Any notice related to this Agreement (including revocations of offers or 127
counteroffers) must be in writing. Notices to Seller must be signed by at least one Buyer and shall be deemed delivered 128
only when the notice is received by Seller, by Listing Broker, or at the licensed office of Listing Broker. Notices to Buyer 129
must be signed by at least one Seller and shall be deemed delivered only when the notice is received by Buyer, by 130
Selling Broker, or at the licensed office of Selling Broker. Documents related to this Agreement, such as NWMLS Form 131
17, Information on Lead-Based Paint and Lead-Based Paint Hazards, Public Offering Statement or Resale Certificate, 132
and ail other documents shall be delivered pursuant to this paragraph. Buyer and Seller must keep Selling Broker and 133
Listing Broker advised of their whereabouts in order to receive prompt notification of receipt of a notice. 134

Facsimile transmission of any notice or document shall constitute delivery. E-mail transmission of any notice or 135
document (or a direct link to such notice or document) shall constitute delivery when: (i) the e-mail is sent to both Selling 136
Broker and Selling Firm or both Listing Broker and Listing Firm at the e-mail addresses specified on page one of this 137
Agreement; or (ii) Selling Broker or Listing Broker provide written acknowledgment of receipt of the e-mail (an automatic 138
é-mail reply does not constitute written acknowledgment). At the request of either party, or the Closing Agent, the 139
parties will confirm facsimile or e-mail transmitted signatures by signing an original document. 140

|. Computation of Time. Unless otherwise specified in this Agreement, any period of time measured in days and stated in 141
this Agreement shall start on the day following the event commencing the period and shall expire at 9:00 p.m. of the last 142
calendar day of the specified period of time. Except for the Possession Date, if the last day is a Saturday, Sunday or legal 143
holiday as defined in RCW 1.16.050, the specified period of time shall expire on the next day that is not a Saturday, 144
Sunday or legal holiday. Any specified period of 5 days or less, except for any time period relating to the Possession Date, 145
shall not include Saturdays, Sundays or legal holidays. If the parties agree that an event will occur on a specific calendar 146
date, the event shall occur on that date, except for the Closing Date, which, if it falls on a Saturday, Sunday, legal holiday 147
as defined in RCW 1.16.050, or day when the county recording office is closed, shall occur on the next day that is not a 148
Saturday, Sunday, legal holiday, or day when the county recording office is closed. If the parties agree upon and attach a 149
legal description after this Agreement is signed by the offeree and delivered to the offeror, then for the purposes of 150
computing time, mutual acceptance shall be deemed to be on the date of delivery of an accepted offer or counteroffer to 151
the offeror, rather than on the date the legal description is attached. Time is of the essence of this Agreement 152

m. Integration and Electronic Signatures. This Agreement constitutes the entire understanding between the parties and 153
supersedes all prior or contemporaneous understandings and representations. No modification of this Agreement shall 154
be effective unless agreed in writing and signed by Buyer and Seller. The parties acknowledge that a signature in 155
electronic form has the same legal effect and validity as a handwritten signature. 156

n. Assignment. Buyer may not assign this Agreement, or Buyer's rights hereunder, without Seller’s prior written consent, 157
unless the parties indicate that assignment is permitted by the addition of “and/or assigns” on the line identifying the 158
Buyer on the first page of this Agreement. 159

o. Default. In the event Buyer fails, without legal excuse, to complete the purchase of the Property, then the following 160
provision, as identified in Specific Term No. 8, shall apply: 161

i. Forfeiture of Earnest Money. That portion of the Earnest Money that does not exceed five percent (5%) of the 162
Purchase Price shall be forfeited to the Seller as the sole and exclusive remedy available to Seller for such failure. 163

ii, Seller’s Election of Remedies. Seller may, at Seller's option, (a) keep the Earnest Money as liquidated damages 164
as the sole and exclusive remedy available to Seller for such failure, (b) bring suit against Buyer for Seller's actual 165
damages, (c) bring suit to specifically enforce this Agreement and recover any incidental damages, or (d) pursue 166
any other rights or remedies available at law or equity. 167

p. Professional Advice and Attorneys’ Fees. Buyer and Seller are advised to seek the counsel of an attorney and a 168
certified public accountant to review the terms of this Agreement. Buyer and Seller shall pay their own fees incurred for 169
such review. However, if Buyer or Seller institutes suit against the other concerning this Agreement, or if the party 170
holding the Earnest Money commences an interpleader action, the prevailing party is entitled to reasonable attorneys’ 171

S and expenses. 172
4] 07/03/2020 [us] 07/03/2020 [ws] 07/03/2020

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 8 of 32
Authentlsign ID: AD1AC2C7-CEAS-451§-8921-257SBAA7EAF7

Form 21 ©Copyright 2019
Residential Purchase & Sale Agreement Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 5 of 5 RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
GENERAL TERMS
Continued

q. Offer. This offer must be accepted by 9:00 p.m. on the Offer Expiration Date, unless sooner withdrawn. Acceptance 173
shall not be effective until a signed copy is received by the other party, by the other party's broker, or at the licensed 174
office of the other party's broker pursuant to General Term k. If this offer is not so accepted, it shall lapse and any 175
Earnest Money shall be refunded to Buyer. 176

r. Counteroffer. Any change in the terms presented in an offer or counteroffer, other than the insertion of or change to 177
Sellers name and Seller's warranty of citizenship status, shall be considered a counteroffer. If a party makes a 178
counteroffer, then the other party shalf have until 9:00 p.m. on the counteroffer expiration date to accept that 179
counteroffer, unless sooner withdrawn. Acceptance shall not be effective until a signed copy is received by the other 180
party, the other party's broker, or at the licensed office of the other party’s broker pursuant to General Term k. If the 181
counteroffer is not so accepted, it shall lapse and any Earnest Money shall be refunded to Buyer. 182

s. Offer and Counteroffer Expiration Date. If no expiration date is specified for an offer/counteroffer, the 183
offer/counteroffer shall expire 2 days after the offer/counteroffer is delivered by the party making the offer/counteroffer, 184
unless sooner withdrawn. 185

t. Agency Disclosure. Selling Firm, Selling Firm's Designated Broker, Selling Broker’s Branch Manager (if any) and 186
Selling Broker's Managing Broker (if any) represent the same party that Selling Broker represents. Listing Firm, Listing 187
Firm’s Designated Broker, Listing Broker’s Branch Manager (if any), and Listing Brokers Managing Broker (if any) 188
represent the same party that the Listing Broker represents. If Selling Broker and Listing Broker are different persons 189
affiliated with the same Firm, then both Buyer and Seller confirm their consent to Designated Broker, Branch Manager 190
(if any), and Managing Broker (if any) representing both parties as dual agents. If Selling Broker and Listing Broker are 191
the same person representing both parties then both Buyer and Seller confirm their consent to that person and his/her 192
Designated Broker, Branch Manager (if any), and Managing Broker (if any) representing both parties as dual agents. All 193
parties acknowledge receipt of the pamphlet entitled “The Law of Real Estate Agency.” 194

u. Commission. Seller and Buyer shall pay a commission in accordance with any listing or commission agreement to 195
which they are a party. The Listing Firm's commission shall be apportioned between Listing Firm and Selling Firm as 196
specified in the listing. Seller and Buyer hereby consent to Listing Firm or Selling Firm receiving compensation from 197
more than one party. Seller and Buyer hereby assign to Listing Firm and Selling Firm, as applicable, a portion of their 198
funds in escrow equal to such commission(s) and irrevocably instruct the Closing Agent to disburse the commission(s) 199
directly to the Firm(s). In any action by Listing or Selling Firm to enforce this paragraph, the prevailing party is entitled to 200
court costs and reasonable attorneys’ fees. Seller and Buyer agree that the Firms are intended third party beneficiaries 201
under this Agreement. 202

v. Cancellation Rights/Lead-Based Paint. If a residential dwelling was built on the Property prior to 1978, and Buyer 203
receives a Disclosure of Information on Lead-Based Paint and Lead-Based Paint Hazards (NWMLS Form 22J) after 204
mutual acceptance, Buyer may rescind this Agreement at any time up to 3 days thereafter. 205

w. Information Verification Period. Buyer shall have 10 days after mutual acceptance to verify all information provided 206
from Seller or Listing Firm related to the Property. This contingency shall be deemed satisfied unless Buyer gives notice 207
identifying the materially inaccurate information within 10 days of mutual acceptance. If Buyer gives timely notice under 208
this section, then this Agreement shail terminate and the Earnest Money shall be refunded to Buyer. 209

x. Property Condition Disclaimer. Buyer and Seller agree, that except as provided in this Agreement, all representations 210
and information regarding the Property and the transaction are solely from the Seller or Buyer, and not from any Broker. 211
The parties acknowledge that the Brokers are not responsible for assuring that the parties perform their obligations 212
under this Agreement and that none of the Brokers has agreed to independently investigate or confirm any matter 213
related to this transaction except as stated in this Agreement, or in a separate writing signed by such Broker. In 214
addition, Brokers do not guarantee the value, quality or condition of the Property and some properties may contain 215
building materials, including siding, roofing, ceiling, insutation, electrical, and plumbing, that have been the subject of 216
lawsuits and/or governmental inquiry because of possible defects or health hazards. Some properties may have other 217
defects arising after construction, such as drainage, leakage, pest, rot and mold problems. Brokers do not have the 218
expertise to identify or assess defective products, materials, or conditions. Buyer is urged to use due diligence to 219
inspect the Property to Buyer's satisfaction and to retain inspectors qualified to identify the presence of defective 220
materials and evaluate the condition of the Property as there may be defects that may only be revealed by careful 221
inspection. Buyer is advised to investigate whether there is a sufficient water supply to meet Buyer’s needs. Buyer is 222
advised to investigate the cost of insurance for the Property, including, but not limited to homeowner's, flood, 223
earthquake, landslide, and other available coverage. Buyer acknowledges that local ordinances may restrict short term 224
rentals of the Property. Buyer and Seller acknowledge that home protection plans may be available which may provide 225
additional protection and benefit to Buyer and Seller. Brokers may assist the parties with locating and selecting third 226
party service providers, such as inspectors or contractors, but Brokers cannot guarantee or be responsible for the 227
services provided by those third parties. The parties shall exercise their own judgment and due diligence regarding 228

 

 

third-party service providers. 229
[4] 07/03/2020 [vs] 07/03/2020 [vs] 07/03/2020
Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 9 of 32
Authentisign ID: AD1AC2C7-CEA5-4515-85921 -2579BAA7TEAFT

 

 

 

Form 224 ©Copyright 2019

Financing Addendum Northwest Multiple Listing Service

Rev, 7/1

Pege 1ot3 FINANCING ADDENDUM TO ALL RIGHTS RESERVED

PURCHASE & SALE AGREEMENT

The following is part of the Purchase and Sale Agreement dated __ July 03, 2020

between Thomas M Kranzle and or assigns (“Buyer”)
Buyer Buyer

and VS Investment Associates, LLC (‘Seller’)
Sefler Seller

concerning 2469 S College Street UNIT D Seattle WA 98144 (the "Property’).
Address City State Zip

 

1. LOAN APPLICATION/WAIVER OF CONTINGENCY.

Loan Application. This Agreement is contingent on Buyer obtaining the following type of loan or loans to
purchase the Property (the “Loan(s)”): OQ Conventional First; Q Conventional Second; O Bridge; O VA; 0 FHA;
Q USDA; Q Home Eauity Line of Credit; J Other SBA

(the “Financing Contingency”). Buyer shall pay Q $ ‘or 15 % of the Purchase
Price down, in addition to the Loans. Buyer shall make application for the Loans to pay the balance of the
Purchase Price and pay the application fee, if required, for the subject Property within 5 days (5
days if not filled in) after mutual acceptance of this Agreement. For the purposes of this Addendum,
“application” means the submission of Buyer’s financial information for the purposes of obtaining an extension
of credit including Buyer's name, income, social security number (if required), the Property address, purchase
price, and the loan amount.

Waiver of Financing Contingency. If Buyer (i) fails to make application for financing for the Property within
the agreed time; (ii) changes the type of loan at any time without Seller’s prior written consent: or (iii) changes
the lender without Seller's prior written consent after the agreed upon time to apply for financing expires, then
the Financing Contingency shall be deemed waived. Buyer's waiver of the Financing Contingency under this
Paragraph 1(b} also constitutes waiver of Paragraph 7 (Appraisal Less Than Sales Price). For purposes of
this Addendum, “lender” means either the party to whom the application was submitted or the party funding
the loan.

2. LOAN INFORMATION.

Seller's Request for Loan Information. At any time 10 days (10 days if not filled in) after mutual
acceptance, Seller may give, once, a notice requesting information related to the status of Buyer's loan
application (“Request for Loan Information’). NWMLS Form 22AL may be used for this notice.

Buyer’s Loan [Information Notice. Within 3 days (3 days if not filled in) of receiving Seller's Request
for Loan Information, Buyer shall give notice of the status of Buyer's loan application (“Loan Information
Notice’). Buyer's notice shall be on NWMLS Form 22AP and shall include the date of application, the name
of lender, a list of the information that Buyer has provided to lender, and a warranty that Buyer has provided
all information requested by lender,

Failure to Provide Loan Information Notice. If Buyer fails to timely give to Seller a completed Loan
Information Notice, Seller may give the Right to Terminate Notice described in Paragraph 3 (Seller's Right to
Terminate) at any time after the date that the Loan Information Notice is due.

3. SELLER’S RIGHT TO TERMINATE.

c.

Right to Terminate Notice. At any time 45 days (30 days if not filled in) after mutual acceptance,
Seller may give notice that Seller may terminate the Agreement at any time 3 days after delivery of that notice
(the “Right to Terminate Notice”). NWMLS Form 22AR may be used for this notice.

Termination Notice. If Buyer has not previously waived the Financing Contingency, Seller may give notice of
termination of this Agreement (the “Termination Notice”) any time following 3 days after delivery of the Right
to Terminate Notice. If Seller gives the Termination Notice before Buyer has waived the Financing
Contingency, this Agreement is terminated and the Earnest Money shall be refunded to Buyer. NWMLS Form
22AR shall be used for this notice. If not waived, the Financing Contingency shall survive the Closing Date.

Appraisal Less Than Sales Price. Buyer's waiver of the Financing Contingency under this Paragraph 3 O will;
or Q will not (will, if not filled in) constitute waiver of Paragraph 7 (Appraisal Less Than Sales Price).

[x] 07/03/2020 [us 07/03/2020 [us| 07/03/2020

 

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Sellers Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 10 of 32

23

SSSR BRR

SE &ESSShS BQKSR LBR
Authentlsign (0: AO1AC2C7-CEA5-4515-8921-2579BAA7EAF7

Form 224A ©Copyright 2019
Financing Addendum Northwest Multiple Listing Service
7H
Poge 2 of 3 FINANCING ADDENDUM TO ALL RIGHTS RESERVED
PURCHASE & SALE AGREEMENT
Continued
4, LOAN COST PROVISIONS. Seller shall pay up to 0 $ -or@__1 % of the Purchase 46

 

Price ($0.00 if not filled in), which shall be applied to Buyer's Loan(s) and settlement costs, including prepaids, loan 47
discount, loan fee, interest buy down, financing, closing or other costs allowed by lender. That amount shall include 48
the following costs that lender is prohibited from collecting from Buyer: (a) up to $300.00 for Buyer's Loan(s) and 49
settlement costs for FHA/USDA/VA loans; and (b) unless agreed otherwise below, Buyer's share of the escrow fee 50
for a VA loan. Seller shall pay the costs for (a) and (b), even if the amount agreed upon in this Paragraph 4 is 51
insufficient to pay for those costs. !f checked, OQ Buyer shall pay Buyer's share of the escrow fee for the VA loan 52
(note that VA regulations prohibit Buyer from paying loan and settlement costs exceeding one percent of the amount 53
of the loan). 54

5. EARNEST MONEY. If Buyer has not waived the Financing Contingency, and is unable to obtain financing by
Closing after a good faith effort then, on Buyer's notice, this Agreement shall terminate. The Earnest Money shall
be refunded to Buyer after lender confirms in writing (a) the date Buyer's loan application for the Property was
made, including a copy of the loan estimate that was provided to Buyer; (b) that Buyer possessed sufficient funds
to close (e.g. down payment, closing costs, etc.); and (c) the reasons Buyer was unable to obtain financing by
Closing. If Seller terminates this Agreement, the Earnest Money shall be refunded without need for such
confirmation.

28SERRE

6. INSPECTION. Seller shall permit inspections required by lender, including but not limited to structural, pest,
heating, plumbing, roof, electrical, septic, and well inspections. Seller is not obligated to pay for such inspections
unless otherwise agreed.

7. APPRAISAL LESS THAN SALE PRICE.
a. Notice of Low Appraisal. If lender's appraised value of the Property is less than the Purchase Price, Buyer
may, within 3 days after receipt of a copy of lender's appraisal, give notice of low appraisal, which shall
include a copy of lender's appraisal. NWMLS Form 22AN may be used for the notices in this Paragraph 7.

b. Seller’s Response. Seller shall, within 10 days after Buyer's notice of low appraisal, give notice of.

{i) A reappraisal or reconsideration of value, at Seller's expense, by the same appraiser or another appraiser
acceptable to lender, in an amount not less than the Purchase Price. Buyer shall promptly seek lender's
approval of such reappraisal or reconsideration of value. The parties are advised that lender may elect
not fo accept a reappraisal or reconsideration of value;

(ii) Seller's consent to reduce the Purchase Price to an amount not more than the amount specified in the
appraisal or reappraisal by the same appraiser, or an appraisal by another appraiser acceptable to 75
lender, whichever is higher. (This provision is not applicable if this Agreement is conditioned on FHA, VA, 76
or USDA financing. FHA, VA, and USDA financing does not permit the Buyer to be obligated to buy ifthe 77
Seller reduces the Purchase Price to the appraised value. Buyer, however, has the option to buy at the 78
reduced price.); 79

(iti) Seller's proposal to reduce the Purchase Price to an amount more than the amount specified in the 80
appraisal and for Buyer to pay the necessary additional funds (the amount the reduced Purchase Price 81
exceeds the appraised value) to close the sale; or 82

(iv) Seller's rejection of Buyer's notice of low appraisal. 83

FPANIS B BASR VLBR

If Seller timely delivers notice of (i) reappraisal or reconsideration of value; or (ii) consent to reduce the 984
Purchase Price to an amount not more than the amount specified in the appraisal (except for FHA, VA, or 85
USDA financing), and lender accepts Seller's response, then Buyer shall be bound by Seller's response. 86

c. Buyer’s Reply. 87
(i) Buyer shall have 3 days from either Seller's notice of rejection of low appraisal or, if Seller fails to respond, 88

the day Seller's response period ends, whichever is earlier, to (a) waive the Financing Contingency; or (b) 89
terminate the Agreement, in which event the Eamest Money shall be refunded to Buyer. 90

(ii) If Seller proposes to reduce the Purchase Price to an amount more than the appraised value, Buyer shall 91
have 3 days to (a) accept and represent that Buyer has sufficient funds to close the sale in accordance with 92
this provision; or (b) terminate the Agreement, in which event the Earnest Money shall be refunded to Buyer. 93

f A] 07/03/2020 [us| 07/03/2020 (as 07/03/2020

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Date

 

 

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 11 of 32
Authentlsign (0: AD1AC2C7-CEAS-4515-8921-257SBAA7EAFT

Form 224A ©Copyright 2019
Financing Addendum Northwest Multiple Listing Service

Deve 3 of3 FINANCING ADDENDUM TO ALL RIGHTS RESERVED

PURCHASE & SALE AGREEMENT
Continued

(iii) If Seller consents to reduce the Purchase Price to an amount not more than the appraised value for FHA, 94
VA, or USDA financing, Buyer shall have 3 days to (a) give notice that Buyer will buy at the reduced price; 9%

or (b) terminate the Agreement, in which event the Earnest Money shall be refunded to Buyer. 96

97

98

Buyer's inaction during this reply period shall result in termination of the Agreement and return of the Earnest
Money to Buyer. The Closing Date shall be extended as necessary to accommodate the foregoing times for
notices. 99

8. FHA/VA/USDA - Appraisal Certificate. If this Agreement is contingent on Buyer obtaining FHA, VA, or USDA 100
financing, notwithstanding any other provisions of this Agreement, Buyer is not obligated to complete the 101
purchase of the Property unless Buyer has been given in accordance with HUD/FHA, VA, or USDA requirements 102
a written statement by FHA, VA, USDA or a Direct Endorsement lender, setting forth the appraised value of the 103
Property (excluding closing costs). Seller and Buyer shall execute a document setting forth the prior provision, or 104
similar provision, known as the FHA, VA, or USDA amendatory clause, as required by lender. Buyer shall pay 105
the costs of any appraisal. If the appraised value of the Property is less than the Purchase Price, Paragraph 7 106
above shall apply. 107

Purpose of Appraisal. The appraised valuation is arrived at only to determine the maximum mortgage FHA, VA, 108
or USDA will insure. FHA, VA, or USDA do not warrant the value or the condition of the Property. Buyer agrees 109
to satisfy himself/herself that the price and condition of the Property are acceptable. 116

9. EXTENSION OF CLOSING. If, through no fault of Buyer, lender is required by 12 CFR 1026 to give corrected 111
disclosures to Buyer due to (a) a change in the Annual Percentage Rate ("APR") of Buyer's Loan(s) by .125% or 112
more for a fixed rate loan or .250% or more for an adjustable rate loan; (b) a change in the loan product; or (c) the 113
addition of a prepayment penalty, then upon notice from Buyer, the Closing Date shall be extended for up to 4 days 114
to accommodate the requirements of Regulation Z of the Truth in Lending Act. This paragraph shall survive Buyer's 115
waiver of this Financing Contingency. 116

|| 07/03/2020 [us| 07/03/2020 [us| 07/03/2020

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Sellers Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 12 of 32
Authentisign (0; AD1AC2C7-CEAS-4515-9921-2578BAATEAF7

Form 22D

Optional Clauses Addendum
Rev, 7/19

Page 1 of 2

©Copyright 2019

OPTIONAL CLAUSES ADDENDUM TO ALL RIGHTS RESERVED

PURCHASE & SALE AGREEMENT

The following is part of the Purchase and Sale Agreement dated

between Thomas M Kranzle

July 03, 2020

and or assigns (“Buyer’)

 

Buyer

VS Investment Associates, LLC

Setter

and

concerning 2469
Address

S College Street UNIT D

CHECK IF INCLUDED:

Buyer

(‘Seller’)
Seller

Seattle WA 98144
Cily State = Zip

(the "Property”).

1.

Square Footage/Lot Size/Encroachments. The Listing Broker and Selling Broker make no representations
concerning: (a) the lot size or the accuracy of any information provided by the Seller; (b) the square footage of
any improvements on the Property; (c) whether there are any encroachments (fences, rockeries, buildings) on
the Property, or by the Property on adjacent properties. Buyer is advised to verify lot size, square footage and
encroachments to Buyer’s own satisfaction.

2. Title Insurance. The Title Insurance clause in the Agreement provides Seller is to provide the then-current ALTA

form of Homeowner's Policy of Title Insurance. The parties have the option to provide fess coverage by selecting
a Standard Owner's Policy or more coverage by selecting an Extended Coverage Policy:

Q Standard Owner’s Coverage. Seller authorizes Buyer's lender or Closing Agent, at Seller's expense, to
apply for the then-current ALTA form of Owner's Policy of Title Insurance, together with homeowner's
additional protection and inflation protection endorsements, if available at no additional cost, rather than
the Homeowner's Policy of Title Insurance.

Q Extended Coverage. Seller authorizes Buyer's lender or Closing Agent, at Seller's expense to apply for
an ALTA or comparable Extended Coverage Policy of Title Insurance, rather than the Homeowner's
Policy of Title Insurance. Buyer shall pay the increased costs associated with the Extended Coverage
Policy, including the excess premium over that charged for Homeowner's Policy of Title Insurance and
the cost of any survey required by the title insurer.

Seller Cleaning. Seller shall clean the interiors of any structures and remove all trash, debris and rubbish
from the Property prior to Buyer taking possession.

@ Personal Property. Unless otherwise agreed, Seller shall remove all personal property from the Property
not later than the Possession Date. Any personal property remaining on the Property thereafter shall become
the property of Buyer, and may be retained or disposed of as Buyer determines.

@ Utilities. To the best of Seller's knowledge, Seller represents that the Property is connected to a:
4 public water main; @ public sewer main; Q septic tank; 0 well (specify type) ;
Q irrigation water (specify provider)  @ natural gas; @ telephone;
O cable; @ electricity; O other

 

@ Insulation - New Construction. If this is new construction, Federal Trade Commission Regulations require
the following to be filled in. If insulation has not yet been selected, FTC regulations require Seller to furnish
Buyer the information below in writing as soon as available:

WALL INSULATION: TYPE: _ Batt THICKNESS: __ 6" R-VALUE: __19
CEILING INSULATION: TYPE: Batt THICKNESS: 10" R-VALUE: __ 38
OTHER INSULATION DATA: R -28 Insulation in the 1st floor of Residential unit

Q) Leased Property Review Period and Assumption. Buyer acknowledges that Seller leases the following

items of personal property that are included with the sale: Q propane tank; © security system; O satellite
dish and operating equipment; Q other

[4] 07/03/2020

Buyer's Initials

 

[vs] 07/03/2020

Seiler’s Initials

[vs] 07/03/2020

Date Buyer’s Initials Date Seller's Initials Date Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 13 of 32

Northwest Multiple Listing Service

COO On D Oo

11

13

14
15
16
17

18
19
20
21

23
24
25
26
27

28
29

31

8 & €BR

& SB
Authentisign ID: AD1AC2C7-CEA5-~4515-8921-257SBAATEAFT

Form 22D ©Copyright 2019

Optional Clauses Addendum

Rev. 7/19

ALL RIGHTS RESERVED

Page 2 of 2 OPTIONAL CLAUSES ADDENDUM TO
PURCHASE & SALE AGREEMENT
Continued
Seller shall provide Buyer a copy of the lease for the selected items within days (5 days if not filled

10.0

11. @

12. 0)

in) of mutual acceptance. If Buyer, in Buyer's sole discretion, does not give notice of disapproval within

days (5 days if not filled in) of receipt of the lease(s) or the date that the lease(s) are due, whichever
is earlier, then this lease review period shall conclusively be deemed satisfied (waived) and at Closing, Buyer
shall assume the lease(s) for the selected item(s) and hold Seller harmless from and against any further
obligation, liability, or claim arising from the lease(s), if the lease(s) can be assumed. If Buyer gives timely
notice of disapproval, then this Agreement shall terminate and the Earnest Money shall be refunded to Buyer.

Homeowners’ Association Review Period. If the Property is subject to a homeowners’ association or any
other association, then Seller shall, at Seller's expense, provide Buyer a copy of the following documents (if
available from the Association) within days (10 days if not filled in) of mutual acceptance:

a, Association rules and regulations, including, but not limited to architectural guidelines;
b. Association bylaws and covenants, conditions, and restrictions (CC&Rs);
c. Association meeting minutes from the prior two (2) years;

d. Association Board of Directors meeting minutes from the prior six (6) months; and

e. Association financial statements from the prior two (2) years and current operating budget.

If Buyer, in Buyer's sole discretion, does not give notice of disapproval within days (5 days if not
filled in) of receipt of the above documents or the date that the above documents are due, whichever is
earlier, then this homeowners’ association review period shall conclusively be deemed satisfied (waived). If
Buyer gives timely notice of disapproval, then this Agreement shall terminate and the Earnest Money shall be
refunded to Buyer.

Homeowners’ Association Transfer Fee. If there is a transfer fee imposed by the homeowners’ association
or any other association (e.g. a “move-in” or “move-out" fee), the fee shall be paid by the party as provided for
in the association documents. If the association documents do not provide which party pays the fee, the fee
shall be paid by Q Buyer; Q Seller (Seller if not filled in).

Excluded Item(s). The following item(s), that would otherwise be included in the sale of the Property, is
excluded from the sale (“Excluded Item(s)”). Seller shall repair any damage to the Property caused by the
removal of the Excluded Item(s). Excluded Item(s):

Home Warranty. Buyer and Seller acknowledge that home warranty plans are available which may provide
additional protection and benefits to Buyer and Seller. Buyer shall order a one-year home warranty as follows:

a. Home warranty provider: FNHW

b. Seller shall pay up to $ ($0.00 if not filled in) of the cost for the home warranty, together
with any included options, and Buyer shall pay any balance.

c. Options to be included:

 

(none, if not filled in).

 

d. Other. Buyers agent to provide one year systems warranty from FNHW

Other.

The sale of this property is subject to the approval by the Bankruptcy Court.

i] 07/03/2020 [us| 07/03/2020 [vs] 07/03/2020

4] 07/03/2020 [us| 07/03/2020 [us] 07/03/2020

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 14 of 32

Northwest Multiple Listing Service

R&&EGRS

Sébs

Ba

Z2BSQ8 ALB

QBR LVR

BB

RESSLSa
Authentisign (ID: AD1AC2C7-CEAS-4515-8921-2S79BAA7ZEAF7

Form 22K ©Copyright 2019
Identification of Utilities Addendum Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 1 of 1 IDENTIFICATION OF UTILITIES

ADDENDUM TO PURCHASE AND SALE AGREEMENT

The following is part of the Purchase and Sale Agreement dated __ July 03, 2020

 

 

between Thomas M Kranzle and or assigns (‘Buyer’)
Buyer Buyer

and VS Investment Associates, LLC (‘Seller’)
Seller Setler

concerning 2469 S College Street UNIT D Seattle WA 98144 (the “Property’).
Address City Stete Zip

 

Pursuant to RCW 60.80, Buyer and Seller request the Closing Agent to administer the disbursement of closing funds
necessary to satisfy unpaid utility charges, if any, affecting the Property. The names and addresses of all utilities
providing service to the Property and having lien rights are as follows:

WATER DISTRICT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name e-mail or website (optional)

Address

City, State, Zip Fax. No. (optional)
SEWER DISTRICT:

Name é-mail or website (optional)

Address

City, State, Zip Fax. No. (optional)
IRRIGATION DISTRICT:

Name e-mail or website (optional)

Address

City, State, Zip Fax. No. (optional)
GARBAGE:

Name e-mail or website (optional)

Address

City, State, Zip Fax. No. (optional)
ELECTRICITY:

Name e-mail or website (optional)

Address

City, State, Zip Fax. No. (optional)
GAS:

Name e-mail or website (optional)

Address

City, State, Zip Fax. No. (optional)
SPECIAL DISTRICT(S):
(local improvement districts or Name e-mail or website (optional)
utility local improvement districts)

Address

City, State, Zip Fax. No. (optional)

If the above information has not been filled in at the time of mutual acceptance of this Agreement, then (1)
within days (5 if not filled in) of mutual acceptance of this Agreement, Seller shall provide the Listing
Broker or Selling Broker with the names and addresses of all utility providers having lien rights affecting the Property
and (2) Buyer and Seller authorize Listing Broker or Selling Broker to insert into this Addendum the names and
addresses of the utility providers identified by Seller.

Nothing in this Addendum shall be construed to diminish or alter the Seller's obligation to pay all utility charges
{including unbilled charges). Buyer understands that the Listing Broker and Selling Broker are not responsible for, or

 

insure payment of, Seller's utility charges.
4 07/03/2020 [us| 07/03/2020 [ws 07/03/2020
Buyer's [nitials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 15 of 32

wo oOo NOo fF

BRE BRABB
Authentisign ID: AD1AC2C7-CEA5-4515-8921-257SBAATEAFT

Form 35

Inspection Addendum

Rev. 7/19
Page 1 of 2

@Copyright 2019

ALL RIGHTS RESERVED
INSPECTION ADDENDUM TO PURCHASE AND SALE AGREEMENT

The following is part of the Purchase and Sale Agreement dated __ July 03, 2020

 

 

 

between Thomas M Kranzle and or assigns (“Buyer’)
Buyer Buyer

and VS Investment Associates, LLC (‘Seller’)
Seller Seller

concerning 2469 S College Street UNIT D Seattle WA 98144 (the "Property”).
Address City State Zip

1. QO a. INSPECTION CONTINGENCY. This Agreement is conditioned on Buyer's subjective satisfaction with

inspections of the Property and the improvements on the Property. Buyer’s inspections may include, at
Buyer's option and without limitation, the structural, mechanical and general condition of the
improvements to the Property, compliance with building and zoning codes, an inspection of the Property
for hazardous materials, a pest inspection, and a soils/stability inspection. The inspection must be
performed by Buyer or a person licensed (or exempt from licensing) under Chapter 18.280 RCW.

Sewer Inspection. Buyer's inspection of the Property Wi may; O may not (may, if not checked) include
an inspection of the sewer system, which may include a sewer line video inspection and assessment and
may require the inspector to remove toilets or other fixtures to access the sewer line.

Buyer’s Obligations. All inspections are to be (a) ordered by Buyer, (b) performed by inspectors of
Buyer's choice, and (c) completed at Buyer's expense. Buyer shall not alter the Property or any
improvements on the Property without first obtaining Seller's permission. Buyer is solely responsible for
interviewing and selecting all inspectors. Buyer shall restore the Property and all improvements on the
Property to the same condition they were in prior to the inspection. Buyer shall be responsible for all
damages resulting from any inspection of the Property performed on Buyer's behalf.

BUYER’S NOTICE. This inspection contingency SHALL CONCLUSIVELY BE DEEMED WAIVED unless
within days (10 days if not filled in) after mutual acceptance of this Agreement (the “Initial
Inspection Period”), Buyer gives notice (1) approving the inspection and waiving this contingency; (2)
disapproving the inspection and terminating the Agreement; (3) that Buyer will conduct additional
inspections; or (4) proposing repairs to the property or modifications to the Agreement. If Buyer disapproves
the inspection and terminates the Agreement, the Eamest Money shall be refunded to Buyer. If Buyer
proposes repairs to the property or modifications to the Agreement, including adjustments to the purchase
price or credits for repairs to be performed after Closing, the parties shall negotiate as set forth in paragraph
1.c, below. The parties may use NWMLS Form 35R to give notices required by this Addendum.

ATTENTION BUYER: If Buyer fails to give timely notice, then this inspection contingency shall be
deemed waived and Seller shall not be obligated to make any repairs or modifications. Buyer shall not
provide the inspection report, or portions of the report, to Seller, unless Seller requests otherwise or as
required by paragraph 1.b.

. Additional Inspections. If an inspector so recommends, Buyer may obtain further evaluation of any item

by a specialist at Buyer's option and expense if, on or before the end of the Initial Inspection Period,
Buyer provides Seller a copy of the inspector's recommendation and notice that Buyer will seek additional
inspections. If Buyer gives timely notice of additional inspections, Buyer shall have (6 days if
not filled in) after giving the notice to obtain the additional inspection(s) by a specialist.

Buyer’s Requests for Repairs or Modifications. If Buyer requests repairs or modifications under
paragraph 1.a. or 1.b., the parties shall negotiate as set forth in this paragraph. Buyer's initial request and
Seller's response made in accordance with the following procedures are irrevocable for the time period
provided.

(i) Seller’s Response to Request for Repairs or Modifications. Seller shall have days (3
days if not filled in) after receipt of Buyer's request for repairs or modifications to give notice that Seller
(a) agrees to the repairs or modifications proposed by Buyer; (b) agrees to some of the repairs or
modifications proposed by Buyer, (c) rejects all repairs or modifications proposed by Buyer; or (d)
offers different or additional repairs or modifications. If Seller agrees to the terms of Buyer's request for
repairs or modifications, this contingency shall be satisfied and Buyer's Reply shall not be necessary. If

[4] 07/03/2020 [vs | 07/03/2020 [vs] 07/03/2020

Buyer's Initiais Date Buyer's Initials Date Seller's Initials Date Sellers Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 16 of 32

Northwest Multiple Listing Service

wo

Con aan

=
oS

=
ON =

a oe es
Oman oan bh

NBRRERRRB

S88 B

Be

RSGEES FESR SKBRKEG
Authentisign ID: AD1AC2C7-CEA5-4515-8921 -257SBAA7EAF7

Form 35 ©Copyright 2019
Inspection Addendum Northwest Multiple Listing Serv
Rev, 7/19 ALL RIGHTS RESERVED
Page 2 of 2 INSPECTION ADDENDUM TO PURCHASE AND SALE AGREEMENT

Continued

Seller does not agree to ail of Buyer's repairs or modifications, Buyer shall have an opportunity to
reply, as follows:

(ii) Buyer's Reply. If Seller does not agree to all of the repairs or modifications proposed by Buyer, Buyer
shall have days (3 days if not filled in) from either the day Buyer receives Seller's response
or, if Seller fails to timely respond, the day Seller's response period ends, whichever is earlier, to (a)
accept the Seller's response at which time this contingency shall be satisfied; (b) agree with the Seller
on other remedies; or (c) disapprove the inspection and terminate the Agreement, in which event, the
Earnest Money shall be refunded to Buyer.

ATTENTION BUYER: These time periods for negotiating repairs or modifications shall not repeat. The
parties must either reach a written agreement or Buyer must terminate this Agreement by the Buyer's
Reply deadline set forth in paragraph 1.c.ii. Buyer’s inaction during Buyer's reply period shall result in
waiver of this inspection condition, in which case Seller shall not be obligated to make any repairs or
modifications whatsoever AND THIS CONTINGENCY SHALL BE DEEMED WAIVED.

d. Repairs. !f Seller agrees to make the repairs proposed by Buyer, then repairs shall be accomplished at
Sellers expense in a commercially reasonable manner and in accordance with all applicable laws no
fewer than days (3 days if not filled in) prior to the Closing Date. In the case of hazardous
materials, “repair” means removal or treatment (including but not limited to removal or, at Seller's option,
decommissioning of any oil storage tanks) of the hazardous material at Seller's expense as
recommended by and under the direction of a professional selected by Seller. Seller's repairs are subject
to re-inspection and approval, prior to Closing, by the inspector who recommended the repair, if Buyer
elects to order and pay for such re-inspection. If Buyer agrees to pay for any repairs prior to Closing, the
parties are advised to seek the counsel of an attorney to review the terms of that agreement.

e. Oil Storage Tanks. Any inspection regarding oil storage tanks or contamination from such tanks shall be
limited solely to determining the presence or non-presence of oil storage tanks on the Property, unless
otherwise agreed in writing by Buyer and Seller.

f. On-site Sewage Disposal Systems Advisory: Buyer is advised that on-site sewage disposal systems,
including “septic systems,” are subject to strict governmental regulation and occasional malfunction and
even failure. Buyer is advised to consider conducting an inspection of any on-site sewage system in
addition to the inspection of the Property provided by this Form 35 by including an appropriate on-site
sewage disposal inspection contingency such as NWMLS Form 225 (Septic Addendum).

QO NEIGHBORHOOD REVIEW CONTINGENCY: Buyer's inspection includes Buyer's subjective satisfaction that
the conditions of the neighborhood in which the Property is located are consistent with the Buyer's intended
use of the Property (the “Neighborhood Review’). The Neighborhood Review may include Buyer's investigation
of the schools, proximity to bus lines, availability of shopping, traffic patterns, noise, parking and investigation of
other neighborhood, environmental and safety conditions the Buyer may determine to be relevant in deciding to
purchase the Property. If Buyer does not give notice of disapproval of the Neighborhood Review within

(3 days if not filled in) of mutual acceptance of the Agreement, then this Neighborhood Review
condition shall conclusively be deemed satisfied (waived). If Buyer gives a timely notice of disapproval, then
this Agreement shall terminate and the Earnest Money shall be refunded to Buyer.

Q + PREINSPECTION CONDUCTED. Buyer, prior to mutual acceptance of this Agreement, conducted a
building, hazardous substances, building and zoning code, pest or soils/stability inspection of the Property,
and closing of this Agreement is not conditioned on the results of such inspections. Buyer elects to buy the
Property in its present condition and acknowledges that the decision to purchase the property was based on
Buyer's prior inspection and that Buyer has not relied on representations by Seller, Listing Broker or Selling
Broker.

(WAIVER OF INSPECTION. Buyer has been advised to obtain a building, hazardous substances, building
and zoning code, pest or soils/stability inspection, and to condition the closing of this Agreement on the
results of such inspections, but Buyer elects to waive the right and buy the Property in its present condition.
Buyer acknowledges that the decision to waive Buyer's inspection options was based on Buyer's personal
inspection and Buyer has not relied on representations by Seller, Listing Broker or Selling Broker.

[| 07/03/2020 [vs] 07/03/2020 [ws] 07/03/2020

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's tnitiais Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 17 of 32

ice

SBRESRLSSA YWAARA NTIS SEARGSRLASRl SSRAG ALBRSVS SE

QRSFEB SIBBBS
Authentisign [D; AD1AC2C7-CEAS-4515-8921-257SBAA7EAF7

EXHIBIT A
LEGAL DESCRIPTION: Real property in the County of King, State of Washington, described as
follows:
PARCEL A:

PARCEL D OF CITY OF SEATTLE SHORT SUBDIVISION NO. 3026706-LU, RECORDED JUNE 27,
2019 UNDER RECORDING NUMBER 20190627900001, RECORDS OF KING COUNTY,
WASHINGTON.

PARCEL B:

A NON EXCLUSIVE EASEMENT FOR INGRESS, EGRESS AND PEDESTRIAN ACCESS AS DELINEATED
ON CITY OF SEATTLE SHORT SUBDIVISION NO. 3026706-LU, RECORDED JUNE 27, 2019 UNDER
RECORDING NUMBER 20190627900001, RECORDS OF KING COUNTY, WASHINGTON.

Tax Parcel ID No. 159460009008

[4] 07/03/2020

[us] 07/03/2020

[us] 07/03/2020

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 18 of 32
EXHIBIT B

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 19 of 32
Authentisign (0: 0C44A9D5-BAAF-4AC3-95E?-TE0BESTSACIF

 

 

 

 

 

 

 

 

 

 

Form 21 ©Copyright 2019
Residential Purchase & Sale Agreement Northwest Multipte Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 1 of S RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
SPECIFIC TERMS
1. Date: May 15, 2020 MLS No.: Offer Expiration Date: __ 5/18/2020
2. Buyer: Ahmet Tayfun Gurbuz Stephanie Lehwald Gurbuz A married couple
Ruwar Purwer Stahis
3. Seller: _VS Investment Assoc, by and through Elliott Bay Asset Solutions, LLC, as Court Appointed Receiver
Sater Setier

4. Property: Legal Description attached as Exhibit A. Tax Parcel No(s).: 159460-009008 ,

2469 5 College St Seattle King WA 98144

Adarass City County Stato Zip
5. Included Items: & stove/range; Wi refrigerator; OQ washer; O dryer; &@ dishwasher; Q hot tub; Q fireplace insert;

CG wood stove: O satellite dish: security system; Q attached television(s); O attached speaker(s); Wmicrowave:

Q generator; 0 other
6. Purchase Price: $ 885,000.00 Eight Hundred Eighty-Five Thousand Dollars
7. Earnest Money: $ 20,000.00 O Check; © Note; Wf Other Check or Wire _ (held by Q Selling Firm; & Closing Agent)
8. Default: (check only one) &@ Forfeiture of Eamest Money; O Seller's Election of Remedies
9. Title Insurance Company: _WFG Title
10. Closing Agent: WFG Titic Carol Robson

Company Individual (optional)
11. Closing Date: See Receiver's Addendum _- Possession Date: & on Closing; O Other
12. Services of Closing Agent for Payment of Utilities: Gf Requested (attach NWMLS Form 22K); O) Waived
13. Charges/Assessments Levied Before but Due After Closing: & assumed by Buyer; O prepaid in full by Seller at Closing
14. Seller Citizenship (FIRPTA): Seller Q is; Wis nota foreign person for purposes of U.S. income taxation
15, Agency Disclosure: Selling Broker represents: Gf Buyer, Q Seller; O both parties; 0 neither party
Listing Broker represents: & Seller, G both parties
16. Addenda: 35(Inspection) 22D(Optional Clauses) 22K (Utilities) 22A(Financing)
22E Form 34 CBA Addendum Receiver’s Addendum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authentic
AutSaB57 =A a om
Ghmet F. Gurbuz 05/21/2020 US InvestnL PROD RLM, A Ettiott Bay, Clsact Solus £25! 912020
4 POT Bate — Seller's Sigrs7yg@020 8:24:14 PM POT Data

Stephanie £ Guxtuz 05/21/2020

BayedzoVignaiima POT Date Saller's Signature Date
Buyer’s Addrass Seller's Address

City, State, Zip City, State, Zip

Phone No. Fax No. Phone No. Fax No.
atgurbuz@yahoo.com

Buyer's E-mail Address Seller's E-mail Address

Chaffee Reali Estate Group 6226 John L Scott West Scattle 1570
Selling Firm MLS Office No. Listing Firm MLS Office No.
Mike Chaffec 36120 Susan Sullivan 64906
Selling Broker (Print) MLS LAG No. Listing Broker (Print) MLS LAG No.
425.505.2169 425.736.7335 (206) 935-7700 (206) 399-7609 (206) 935-7000
Firm Phone No. Broker Phone No. Firm Fax No. Firm Phone No. Broker Phone No. Firm Fax No.
documents@chaffcere.com notices.westscattle@johniscott.com

Selting Firm Document E-mail Address Listing Firm Document E-mail Address

mike@chaffeere.com ssullivan@johniscott.com

Salling Broker's E-mail Address Listing Broker's E-mail Address

27261 21170 60668 20018
“Selling Broker DOL License No. Sailing Firm DOL License No. Listing Broker DOL License No. Listing Firm DOL License No,

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 20 of 32
Authentisign ID: 0C44A8DS-BAAF-4AC3-9557-760BE675AC 1F

Form 21 ©Copyright 2019
Residential Purchase & Sale Agreement Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 20f5 RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
GENERAL TERMS
Continued

a. Purchase Price. Buyer shall pay to Seller the Purchase Price, including the Eamest Money, in cash at Closing, unless
otherwise specified in this Agreement. Buyer represents that Buyer has sufficient funds to close this sale in accordance
with this Agreement and is not relying on any contingent source of funds, including funds from loans, the sale of other
property, gifts, retirement, or future eamings, except to the extent otherwise specified in this Agreement. The parties
shall use caution when wiring funds to avoid potential wire fraud. Before wiring funds, the party wiring funds shall take
steps to confirm any wire instructions via an independently verified phone number and other appropriate measures.

b. Earnest Money. Buyer shall deliver the Earnest Money within 2 days after mutual acceptance to Selling Broker or to
Closing Agent. If Buyer delivers the Earnest Money to Selling Broker, Selling Broker will deposit any check {o be held by
Selling Firm, or deliver any Earnest Money to be held by Closing Agent, within 3 days of receipt or mutual acceptance,
whichever occurs later. If the Eamest Money is held by Selling Firm and is over $10,000.00 it shall be deposited into an 10
interest bearing trust account in Selling Firm's name provided that Buyer completes an IRS Form W-9. Interest, if any, 11
after deduction of bank charges and fees, will be paid to Buyer. Buyer shall reimburse Selling Firm for bank charges 12
and fees in excess of the interest earned, if any. If the Earnest Money held by Selling Firm is over $10,000.00 Buyer 13
has the option to require Selling Firm to deposit the Earnest Money into the Housing Trust Fund Account, with the 14
interest paid to the State Treasurer, if both Seller and Buyer so agree in writing. If the Buyer does not complete an IRS 15
Form W-9 before Selling Firm must deposit the Earnest Money or the Earnest Money is $10,000.00 or less, the Earnest 16
Money shall be deposited into the Housing Trust Fund Account. Selling Firm may transfer the Earnest Money to Closing 17
Agent at Closing. If all or part of the Earnest Money is to be refunded to Buyer and any such costs remain unpaid, the 18
Selling Firm or Closing Agent may deduct and pay them therefrom. The parties instruct Closing Agent to provide written 19
verification of receipt of the Earnest Money and notice of dishonor of any check to the parties and Brokers at the 20
addresses and/or fax numbers provided herein. 21

OON ANAWNH=

Upon termination of this Agreement, a party or the Closing Agent may deliver a form authorizing the release of Earnest 22
Money to the other party or the parties. The party(s) shall execute such form and deliver the same to the Closing Agent. 23
If either party fails to execute the release form, a party may make a written demand to the Closing Agent for the Earnest 24
Money. Pursuant to RCW 64.04, Closing Agent shall deliver notice of the demand to the other party within 15 days. If 25
the other party does not object to the demand within 20 days of Closing Agent's notice, Closing Agent shall disburse the 26
Earnest Money to the party making the demarid within 10 days of the expiration of the 20 day period. If Closing Agent 27
timely receives an objection or an inconsistent demand from the other party, Closing Agent shall commence an 28
interpleader action within 60 days of such objection or inconsistent demand, unless the parties provide subsequent 29
consistent instructions to Closing Agent to disburse the earnest money or refrain from commencing an interpleader 30
action for a specified period of time. Pursuant to RCW 4.28.080, the parties consent to service of the summons and 31
complaint for an interpleader action by first class mail, postage prepaid at the party's usual mailing address or the 32
address identified in this Agreement. If the Closing Agent complies with the preceding process, each party shall be 33
deemed to have released Closing Agent from any and all claims or liability related to the disbursal of the Earnest 34
Money. If either party fails to authorize the release of the Eamest Money to the other party when required to do so 35
under this Agreement, that party shall be in breach of this Agreement. For the purposes of this section, the term Closing 36
Agent includes a Selling Firm holding the Earnest Money. The parties authorize the party commencing an interpleader 37
action to deduct up to $500.00 for the costs thereof. 38

c. Included Items. Any of the following items, including items identified in Specific Term No. 5 if the corresponding box is 39
checked, focated in or on the Property are included in the sale: built-in appliances; wall-to-wall carpeting; curtains, 40
drapes and all other window treatments; window and door screens; awnings; storm doors and windows; installed 41
television antennas; ventilating, air conditioning and heating fixtures; trash compactor; fireplace doors, gas logs and gas 42
log lighters; irrigation fixtures; electric garage door openers; water heaters; installed electrical fixtures; lighting fixtures; 43
shrubs, plants and trees planted in the ground; and other fixtures; and all associated operating remote controls. Unless 44
otherwise agreed, if any of the above items are leased or encumbered, Seller shall acquire clear title before Closing. 45

d. Condition of Title. Unless otherwise specified in this Agreement, litle to the Property shall be marketable at Closing. 46
The following shall not cause the title to be unmarketable: rights, reservations, covenants, conditions and restrictions, 47
presently of record and general to the area: easements and encroachments, not materially affecting the value of or 48
unduly interfering with Buyer's reasonable use of the Property; and reserved oil and/or mining rights. Seller shall not 49
convey or reserve any oil and/or mineral rights after mutual acceptance without Buyer’s written consent. Monetary 50
encumbrances or liens not assumed by Buyer, shail be paid or discharged by Seller on or before Closing. Title shall be 51
conveyed by a Statutory Warranty Deed. If this Agreement is for conveyance of a buyer's interest in a Real Estate 52
Contract, the Statutory Warranty Deed shall include a buyer’s assignment of the contract sufficient to convey after 53
acquired title. 54

e. Title insurance. Seller authorizes Buyer's lender or Closing Agent, at Seller's expense, to apply for the then-current 55
ALTA form of Homeowner's Policy of Title Insurance for One-to-Four Family Residence, from the Title Insurance 56
Company. If Seller previously received a preliminary commitment from a Title Insurance Company that Buyer declines 57
to use, Buyer shall pay any cancellation fees owing to the original Title Insurance Company. Otherwise, the party 58

pplying for title insurance shall pay any title cancellation fee, i asl such a fee is assessed. If the Title Insurance 59
ag@| 0512172020 se| 05/21/2020 ERas 05/19/2020

 

 

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Date
Authentisign ID: OC44A905-BAAF-4AC3-9SE?-760BE675AC1F

Form 21 ; ©Copyright 2019
Re eae Purchase & Sale Agreement Northwest Multiple Listing Service
ev.
Page 3 of 5 RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT ALL RIGHTS RESERVED
GENERAL TERMS
Continued

Company selected by the parties will not issue a Homeowner's Policy for the Property, the parties agree that the Title 60
Insurance Company shall instead issue the then-current ALTA standard form Owner's Policy, together with 61
homeowner's additional protection and inflation protection endorsements, if available. The Title Insurance Company 62
shall send a copy of the preliminary commitment to Seller, Listing Broker, Buyer and Selling Broker. The preliminary 63
commitment, and the title policy to be issued, shall contain no exceptions other than the General Exclusions and 64
Exceptions in the Policy and Special Exceptions consistent with the Condition of Title herein provided. If title cannot be 65
made so insurable prior to the Closing Date, then as Buyer's sole and exclusive remedy, the Earnest Money shall, 66
unless Buyer elects to waive such defects or encumbrances, be refunded to the Buyer, less any unpaid costs described 67
in this Agreement, and this Agreement shall thereupon be terminated. Buyer shall have no right to specific performance 68
or damages as a consequence of Seller's inability to provide insurable title. 69

f. Closing and Possession. This sale shall be closed by the Closing Agent on the Closing Date. {f the Closing Date falls 70
on a Saturday, Sunday, legal holiday as defined in RCW 1.16.050, or day when the county recording office is closed, 71
the Closing Agent shall close the transaction on the next day that is not a Saturday, Sunday, legal holiday, or day when 72
the county recording office is closed. “Closing” means the date on which all documents are recorded and the sale 73
proceeds are available to Seller. Seller shall deliver keys and garage door remotes to Buyer on the Closing Date or on 74
the Possession Date, whichever occurs first. Buyer shall be entitled to possession at 9:00 p.m. on the Possession Date. 75
Seller shall maintain the Property in its present condition, normal wear and tear excepted, until the Buyer is provided 76
possession. Seller shall either repair or replace any system or appliance (including, but not limited to plumbing, heat, 77
electrical, and all included items) that becomes inoperative or malfunctions prior to Closing with a system or appliance 78
of at least equal quality. Buyer reserves the right to walk through the Property within 5 days of Closing to verify that 79
Seller has maintained the Property and systems/appliances as required by this paragraph. Seller shall not enter into or 80
madify existing leases or rental agreements, service contracts, or other agreements affecting the Property which have 81
terms extending beyond Closing without first obtaining Buyer's consent, which shall not be unreasonably withheld. If 82
possession transfers at a time other than Closing, the parties shall execute NWMLS Form 654 (Rental 83
Agreement/Occupancy Prior to Closing) or NWMLS Form 658 (Rental Agreement/Seller Occupancy After Closing) (or 84
altemative rental agreements) and are advised of the need to contact their respective insurance companies to assure 85
appropriate hazard and liability insurance policies are in place, as applicable. 86

RCW 19.27.5320 requires the seller of any owner-occupied single-family residence to equip the residence with a carbon 87
monoxide alarm(s) in accordance with the state building code before a buyer or any other person may legally occupy 88
the residence following the sale. RCW 43.44.110 requires the seller of a dwelling unit, that does not have at least one 89
smoke detection device, to provide at least one smoke detection device in the unit before the buyer or any other person 90
occupies the unit following a sale. The parties acknowledge that the Brokers are not responsible for ensuring that Seller 91
complies with RCW 19.27.530 or RCW 43.44.110. Buyer and Seller shall hold the Brokers and their Firms harmless 92
from any claim resulting from Seller's failure to install a carbon monoxide alarm(s) or smoke detector(s) in the Properly. 93

g. Section 1031 Like-Kind Exchange. If either Buyer or Seller intends for this transaction to be a part of a Section 1031 94
like-kind exchange, then the other party shall cooperate in the completion of the like-kind exchange so long as the 95
cooperating party incurs no additional liability in doing so, and so long as any expenses (including attorneys’ fees and 96
costs) incurred by the cooperating party that are related only to the exchange are paid or reimbursed to the cooperating 97
party at or prior to Closing. Notwithstanding the Assignment paragraph of this Agreement, any party completing a 98
Section 1031 like-kind exchange may assign this Agreement to ils qualified intermediary or any entity set up for the 99
purposes of completing a reverse exchange. 100

h. Closing Costs and Prorations and Charges and Assessments, Seller and Buyer shall each pay one-half of the 101
escrow fee unless otherwise required by applicable FHA or VA regulations. Taxes for the current year, rent, interest, 102
and lienable homeowner's association dues shall be prorated as of Closing. Buyer shall pay Buyer's loan costs, 103
inctuding credit report, appraisal charge and lender's title insurance, unless provided otherwise in this Agreement. If any 104
payments are delinquent on encumbrances which will remain after Closing, Closing Agent is instructed to pay such 105
delinquencies at Closing from money due, or to be paid by, Seller. Buyer shall pay for remaining fuel in the fuel tank if, 106
prior to Closing, Seller obtains a written statement from the supplier as to the quantity and current price and provides 107
such statement to the Closing Agent. Seller shall pay all utility charges, including unbilled charges. Unless waived in 108
Specific Term No. 12, Seller and Buyer request the services of Closing Agent in disbursing funds necessary to satisfy 109
unpaid utility charges in accordance with RCW 60.80 and Seller shall provide the names and addresses of all utilities 110
providing service to the Property and having lien rights (attach NWMLS Form 22K Identification of Utilities or i"
equivalent).

Buyer is advised to verify the existence and amount of any local improvement district, capacity or impact charges or 113
other assessments that may be charged against the Property before or after Closing. Seller will pay such charges thal 114
are or become due on or before Closing. Charges levied before Closing, but becoming due after Closing shall be paid 115

 

 

 

 

as agreed in Specific Term No. 13. 116
Ee 05/21/2020 [s L£ 05/21/2020 cxas 05/19/2020
Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 22 of 32
Authentisign [D; OC44A8DS-BAAF-4AC3-95E ?-760BEGISACIF

Farm 21 ©Copyright 2019
Residential Purchase & Sale Agreement Northwest Multiple Listing Service
Rev. 719 ALL RIGHTS RESERVED
Page 4 of 5 RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
GENERAL TERMS
Continued

i. Sale Information. Listing Broker and Selling Broker are authorized to report this Agreement (including price and all 117
terms) to the Multiple Listing Service that published it and to its members, financing institutions, appraisers, and anyone 118
else related to this sale. Buyer and Seller expressly authorize all Closing Agents, appraisers, title insurance companies, 119
and others related to this Sale, to furnish the Listing Broker and/or Selling Broker, on request, any and all information 120
and copies of documents conceming this sale. 121

j. Seller Citizenship and FIRPTA. Seller warrants that the identification of Seller's citizenship slatus for purposes of U.S, 122
income taxation in Specific Term No. 14 is correct. Seller shall execute a certification (NWMLS Form 22E or equivalent) 123
under the Foreign Investment in Real Property Tax Act (“FIRPTA”) al Closing and provide the certification to the Closing 124
Agent. If Seller is a foreign person for purposes of U.S. income taxation, and this transaction is not otherwise exempt 125
from FIRPTA, Closing Agent is instructed to withhold and pay the required amount to the Internal Revenue Service. 126

k. Notices and Delivery of Documents. Any notice related to this Agreement (including revocations of offers or 127
counteroffers) must be in writing. Notices to Seller must be signed by at least one Buyer and shall be deemed delivered 128
only when the notice is received by Seller, by Listing Broker, or at the licensed office of Listing Broker. Notices to Buyer 129
must be signed by at least one Seller and shall be deemed delivered only when the notice is received by Buyer, by 130
Selling Broker, or at the licensed office of Selling Broker. Documents related to this Agreement, such as NWMLS Form 131
17, Information on Lead-Based Paint and Lead-Based Paint Hazards, Public Offering Statement or Resale Certificate, 132
and all other documents shall be delivered pursuant to this paragraph. Buyer and Seller must keep Selling Broker and 133
Listing Broker advised of their whereabouts in order to receive prompt notification of receipt of a notice. 134

Facsimile transmission of any notice or document shall constitute delivery. E-mail transmission of any notice or 135
document {or a direct link to such notice or document) shail constitute delivery when: (i) the e-mail is sent to both Selling 136
Broker and Selling Firm or both Listing Broker and Listing Firm at the e-mail addresses specified on page one of this 137
Agreement; or (ii) Selling Broker or Listing Broker provide written acknowledgment of receipt of the e-mail {an automatic 138
e-mail reply dees not constitute written acknowledgment). At the request of either party, or the Closing Agent, the 139
parties will confirm facsimile or e-mail transmitted signatures by signing an original document. 140

J. Computation of Time. Unless otherwise specified in this Agreement, any period of time measured in days and stated in 141
this Agreement shall start on the day following the event commencing the period and shall expire at 9:00 p.m. of the last 142
calendar day of the specified period of time. Except for the Possession Date, if the last day is a Saturday, Sunday or legal 143
holiday as defined in RCW 1.16.050, the specified period of time shall expire on the next day that is not a Saturday, 144
Sunday or legal holiday. Any specified period of 5 days or less, except for any time period relating to the Possession Date, 145
shall not include Saturdays, Sundays or legal holidays. If the parties agree that an event will occur on a specific calendar 146
date, the event shall occur on that date, except for the Closing Date, which, if it falls on a Saturday, Sunday, legal holiday 147
as defined in RCW 1.16.050, or day when the county recording office is closed, shall occur on the next day that is nota 148
Saturday, Sunday, legal holiday, or day when the county recording office is closed. If the parties agree upon and attach a 149
legal description after this Agreement is signed by the offeree and delivered to the offeror, then for the purposes of 150
computing time, mutual acceptance shall be deemed to be on the date of delivery of an accepted offer or counteroffer to 151
the offeror, rather than on the date the legal description is attached. Time is of the essence of this Agreement. 152

m. Integration and Electronic Signatures. This Agreement constitutes the entire understanding between the parties and 153
supersedes all prior or contemporaneous understandings and representations. No modification of this Agreement shall 154
be effective unless agreed in writing and signed by Buyer and Seller. The parties acknowledge that a signature in 155
electronic form has the same legal effect and validity as a handwritten signature. 156

n. Assignment. Buyer may not assign this Agreement, or Buyer's rights hereunder, without Seller's prior written consent, 157
unless the parties indicate that assignment is permitted by the addition of “and/or assigns” on the line identifying the 158
Buyer on the first page of this Agreement. 159

o. Default. In the event Buyer fails, without legal excuse, to complete the purchase of the Property, then the following 160
provision, as identified in Specific Term No. 8, shall apply: 161

i. Forfeiture of Earnest Money. That portion of the Earnest Money that does not exceed five percent (5%) of the 162
Purchase Price shall be forfeited to the Seller as the sole and exclusive remedy available to Seller for such failure. 163

ii. Seller's Election of Remedies. Seller may, at Seller's option, (a) keep the Eamest Money as liquidated damages 164
as the sole and exclusive remedy available to Seller for such failure, (b) bring suit against Buyer for Seller’s actual 165
damages, (c) bring suit to specifically enforce this Agreement and recover any incidental damages, or (d) pursue 166
any other rights or remedies available at law or equity. 167

p. Professional Advice and Attorneys’ Fees. Buyer and Seller are advised to seek the counsel of an attorney and a 168
certified public accountant to review the terms of this Agreement. Buyer and Seller shall pay their own fees incurred for 169
such review. However, if Buyer or Seller institutes suit against the other conceming this Agreement, or if the party 170
holding the Eamest Money commences an interpleader action, the prevailing party is entitled to reasonable attorneys’ 171

fees and expenses.
[asel 05/21/2020 [se| 05/21/2020 esas 05/19/2020

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Date

 

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 23 of 32
Authentisign 10: 6C44AS05-BAAF-4AC3-95E7-7605£675AC TF

Form 24 ©Capyright 2019
eae Purchase & Sale Agreement Northwest Multiple Listing Service
eV. ALL RIGHTS RESERVED
Page 5 of 5 RESIDENTIAL REAL ESTATE PURCHASE AND SALE AGREEMENT
GENERAL TERMS
Continued

q. Offer. This offer must be accepted by 9:00 p.m. on the Offer Expiration Date, unless sooner withdrawn. Acceptance 173
shall not be effective until a signed copy is received by the other party, by the other party's broker, or at the licensed 174
office of the other party's broker pursuant to General Term k. If this offer is not so accepted, it shall lapse and any 175
Earnest Money shall be refunded to Buyer. 176

r. CGounteroffer. Any change in the terms presented in an offer or counteroffer, other than the insertion of or change to 177
Seller's name and Seller's warranty of citizenship status, shall be considered a counteroffer. If a party makes a 178
counteroffer, then the other party shall have until 9:00 p.m. on the counteroffer expiration date to accept that 179
counteroffer, unless sooner withdrawn. Acceptance shall not be effective until a signed copy is received by the other 180
party, the other party’s broker, or at the licensed office of the other party's broker pursuant to General Term k. If the 181
counteroffer is not so accepted, it shall lapse and any Earnest Money shall be refunded to Buyer. 182

s. Offer and Counteroffer Expiration Date. If no expiration date is specified for an offer/counteroffer, the 183
offer/counteroffer shall expire 2 days after the offer/counteroffer is delivered by the party making the offer/counteroffer, 184
unless sooner withdrawn. 185

t. Agency Disclosure. Selling Firm, Selling Firm's Designated Broker, Selling Broker's Branch Manager (if any) and 185
Selling Broker's Managing Broker (if any) represent the same party that Selling Broker represents. Listing Firm, Listing 187
Firm's Designated Broker, Listing Broker's Branch Manager (if any), and Listing Broker's Managing Broker (if any) 188
represent the same party that the Listing Broker represents. If Selling Broker and Listing Broker are different persons 189
affiliated with the same Firm, then both Buyer and Seller confirm their consent to Designated Broker, Branch Manager 190
(if any), and Managing Broker (if any) representing both parties as dual agents. If Selling Broker and Listing Broker are 194
the same person representing both parties then both Buyer and Seller confirm their consent to that person and his/her 192
Designated Broker, Branch Manager (if any), and Managing Broker (if any) representing both parties as dual agents. All 193
parties acknowledge receipt of the pamphlet entitled “The Law of Real Estate Agency.” 194

u. Commission. Seller and Buyer shall pay a commission in accordance with any listing or commission agreement to 195
which they are a party. The Listing Firm's commission shall be apportioned between Listing Firm and Selling Firm as 196
specified in the listing. Seller and Buyer hereby consent to Listing Firm or Selling Firm receiving compensation from 197
more than one party. Seller and Buyer hereby assign to Listing Firm and Selling Firm, as applicable, a portion of their 193
funds in escrow equal to such commission(s) and irrevocably instruct the Closing Agent to disburse the commission(s) 199
directly to the Firm(s). In any action by Listing or Selling Firm to enforce this paragraph, the prevailing party is entitled to 200
court costs and reasonable atlomeys' fees. Seller and Buyer agree that the Firms are intended third party beneficiaries 201
under this Agreement. 05/21/2020 202

v. Cancellation Rights/Lead-Based Paint. If a residential dwelling was built on the Property prior to 1978, and Buyer 203
receives a Disclosure of Information on Lead-Based Paint and Lead-Based Paint Hazards (NWMLS ros ef” after 204

mutual acceptance, Buyer may rescind this Agreement at any ae i apse eal 0511972020 205
fT rmiu ul

w. Information Verification Period. Buyer shall have 9 days aft tual acceptance to all information provided 206
from Seller or Listing Firm related to the Property. This contingency shall be deemed satisfied unless Buyer gives notice 207
identifying the materially inaccurate information within 0 days of mutual acceptance. If Buyer gives (se) notice nde ae
this section, then this Agreement shall terminate and ne ea. Money etal e refunded to Buyer. SE

os/t9r2
x. Property Condition Disclaimer. Buyer and Seller agree, {fat except as provided in this Agreement, all representations 210
and information regarding the Property and the transaction are solely from the Seller or Buyer, and not from any Broker, 211
The parties acknowledge that the Brokers are not responsible for assuring that the parties perform their obligations 212
under this Agreement and that none of the Brokers has agreed to independently investigate or confirm any matter 213
related to this transaction except as stated in this Agreement, or in a separate writing signed by such Broker. In 214
addition, Brokers do not guarantee the value, quality or condition of the Property and some properties may contain 215
building materials, including siding, roofing, ceiling, insulation, electrical, and plumbing, that have been the subject of 216
lawsuits and/or governmental inquiry because of possible defects or health hazards. Some properties may have other 217
defects arising after construction, such as drainage, leakage, pest, rot and mold problems. Brokers do not have the 218
expertise to identify or assess defective products, materials, or conditions. Buyer is urged to use due diligence to 219
inspect the Property to Buyer’s satisfaction and to retain inspectors qualified to identify the presence of defective 220
materials and evaluate the condition of the Property as there may be defects that may only be revealed by careful 221
inspection. Buyer is advised to investigate whether there is a sufficient water supply to meet Buyer's needs. Buyer is 222
advised to investigate the cost of insurance for the Property, including, but not limited to homeowner's, flood, 223
earthquake, landslide, and other available coverage. Buyer acknowledges that loca! ordinances may restrict short term 224
rentals of the Property. Buyer and Seller acknowledge that home protection plans may be available which may provide 225
additional protection and benefit to Buyer and Seller. Brokers may assist the parties with locating and selecting third 226
party service providers, such as inspectors or contractors, but Brokers cannot guarantee or be responsible for the 227
services provided by those third parties, The parties shall exercise their own judgment and due diligence regarding oo

third-party service providers.

[asq) 08/21/2020 [se] 05/21/2020 eaas| 05/19/2020

Buyer's Inilials Dale Buyer's Initials Date Selter's Initials Date Seller's tnitiats Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 24 of 32
Authentisign 1D: OC44A9D5-BAAF-4AC3-95£7-7E0BEG?SACIF

 

 

 

 

Form 35 ©Copyright 2019
Inspection Addendum Norihwest Multiple Listing Service
Rev. 719 ALL RIGHTS RESERVED
Page 1 of 2 INSPECTION ADDENDUM TO PURCHASE AND SALE AGREEMENT
The following is part of the Purchase and Sale Agreement dated _ May 15, 2020 4
between Ahmet Tayfun Gurbuz Stephanie Lehwald Gurbuz (‘Buyer’) 2
Buyer Buyer
VS Investment Assoc, by and through Elliott Bay Asset Solutions, LLC, as Court Appointed Receiver
and (‘Seller’) 3
Seller Seller
concerning 2469 S College St Seattle WA 98144 (the "Property’). 4
Address City State 2p
1. Q a. INSPECTION CONTINGENCY. This Agreement is conditioned on Buyer's subjective satisfaction with 5
inspections of the Property and the improvements on the Property. Buyer's inspections may include, at 6
Buyer’s option and without limitation, the structural, mechanical and general condition of the 7
improvements to the Property, compliance with building and zoning codes, an inspection of the Property 8
for hazardous materials, a pest inspection, and a soils/stability inspection. The inspection must be 9

performed by Buyer or a person licensed (or exempt from licensing) under Chapter 18.280 RCW. 10

Sewer Inspection. Buyer's inspection of the Property O may; O may not (may, if not checked} include 11
an inspection of the sewer system, which may include a sewer line video inspection and assessment and 12
may require the inspector to remove toilets or other fixtures to access the sewer line. 13

Buyer's Obligations. All inspections are to be (a) ordered by Buyer, (b) performed by inspectors of 14
Buyer's choice, and (c) completed at Buyers expense. Buyer shall not alter the Property or any 15
improvements on the Property without first obtaining Seller's permission. Buyer is solely responsible for 16
interviewing and selecting all inspectors. Buyer shall restore the Property and all improvements on the 17
Property to the same condition they were in prior to the inspection. Buyer shall be responsible for all 18
damages resulting from any inspection of the Property performed on Buyer's behalf. 19

BUYER’S NOTICE. This inspection contingency SHALL CONCLUSIVELY BE DEEMED WAIVED unless 9 20
within days (10 days if not filled in) after mutual acceptance of this Agreement (the “Initial 21
Inspection Period”), Buyer gives notice (1) approving the inspection and waiving this contingency; (2) 22
disapproving the inspection and terminating the Agreement; (3) that Buyer will conduct additional 23
inspections; or (4) proposing repairs to the property or modifications to the Agreement. If Buyer disapproves 24
the inspection and terminates the Agreement, the Earnest Money shall be refunded to Buyer. If Buyer 25
proposes repairs to the property or modifications to the Agreement, including adjustments to the purchase 26
price or credits for repairs to be performed after Closing, the parties shall negotiate as set forth in paragraph 27
1.c, below. The parties may use NWMLS Form 35R to give notices required by this Addendum. 28

ATTENTION BUYER: If Buyer fails to give timely notice, then this inspection contingency shall be 29
deemed waived and Seller shail not be obligated to make any repairs or modifications. Buyer shall not 30
provide the inspection report, or portions of the report, to Seller, unless Seller requests otherwise or as 31
required by paragraph 1.b. 32

b. Additional Inspections. If an inspector so recommends, Buyer may obtain further evaluation of any item 33
by a specialist at Buyer's option and expense if, on or before the end of the Initial Inspection Period, 34
Buyer provides Seller a copy of the inspector's recommendation and notice that Buyer will seek additional 35
inspections. If Buyer gives timely notice of additional inspections, Buyer shall have (5 days if 36
not filled in) after giving the notice to obtain the additional inspection(s) by a specialist. 37

3B
39
40

c. Buyer’s Requests for Repairs or Modifications. If Buyer requests repairs or modifications under
paragraph 1.a. or 1.b., the parties shall negotiate as set forth in this paragraph. Buyer's initial request and
Seller's response made in accordance with the following procedures are irrevocable for the time period
provided. 41

{i) Seller’s Response to Request for Repairs or Modifications. Seller shall have days (3 42
days if not filled in) after receipt of Buyer's request for repairs or modifications to give notice that Seller 43
(a) agrees to the repairs or modifications proposed by Buyer; {b} agrees to some of the repairs or 44
modifications proposed by Buyer; (c) rejects all repairs or modifications proposed by Buyer; or {d) 46
offers different or additional repairs or modifications. If Seller agrees to the terms of Buyer's request for 46
repairs or modifications, this contingency shall be satisfied and Buyer's Reply shall not be necessary. If 47

[asg| 05/21/2020 [s 2 05/21/2020 cxas| 05/19/2020

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's tnitials Date

 

 

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 25 of 32
Authentisign (0; 0C44A905-BAAF-4AC3-95E 7-7 60BE675AC IF

Form 35 @Copyright 2019
Inspection Addendum Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 2 of 2 INSPECTION ADDENDUM TO PURCHASE AND SALE AGREEMENT
Continued
Seller does not agree to all of Buyer's repairs or modifications, Buyer shall have an opportunity to 48
reply, as follows: 49
(ii) Buyer’s Reply. If Seller does not agree to all of the repairs or modifications proposed by Buyer, Buyer 50
shall have days (3 days if not filled in) from either the day Buyer receives Seller's response 51
or, if Seller fails to timely respond, the day Seller's response period ends, whichever Is earlier, to (a) 52

accept the Seller's response at which time this contingency shall be satisfied; (b) agree with the Seller
on other remedies; or (c) disapprove the inspection and terminate the Agreement, in which event, the
Earnest Money shall be refunded to Buyer.

ATTENTION BUYER: These time periods for negotiating repairs or modifications shall not repeat. The
parties must either reach a written agreement or Buyer must terminate this Agreement by the Buyer's
Reply deadline set forth in paragraph 1.c.ii. Buyer's inaction during Buyer's reply period shall result in
waiver of this inspection condition, in which case Seller shall not be obligated to make any repairs or
modifications whatsoever AND THIS CONTINGENCY SHALL BE DEEMED WAIVED.

d. Repairs. If Seller agrees to make the repairs proposed by Buyer, then repairs shall be accomplished at
Seller's expense in a commercially reasonable manner and in accordance with all applicable laws no
fewer than days (3 days if not filled in) prior to the Closing Date. In the case of hazardous
materials, ‘repair’ means removal or treatment (including but not limited to removal or, at Seller's option,
decommissioning of any oil ‘storage tanks) of the hazardous material at Sellers expense as
recommended by and under the direction of a professional selected by Seller. Seller's repairs are subject
to re-inspection and approval, prior to Closing, by the inspector who recommended the repair, if Buyer
elects to order and pay for such re-inspection. If Buyer agrees to pay for any repairs prior to Closing, the
parties are advised to seek the counsel of an attorney to review the terms of that agreement.

e. Oil Storage Tanks. Any inspection regarding oil storage tanks or contamination from such tanks shall be
limited solely to determining the presence or non-presence of oil storage tanks on the Property, unless
otherwise agreed in writing by Buyer and Seller.

f. On-site Sewage Disposal Systems Advisory: Buyer is advised that on-site sewage disposal systems,
including “septic systems,” are subject to strict governmental regulation and occasional malfunction and
even failure. Buyer is advised to consider conducting an inspection of any on-site sewage system in
addition to the inspection of the Property provided by this Form 35 by including an appropriate on-site
sewage disposal inspection contingency such as NWMLS Form 22S (Septic Addendum).

2. Q NEIGHBORHOOD REVIEW CONTINGENCY: Buyer's inspection includes Buyer's subjective satisfaction that
the conditions of the neighborhood in which the Property is located are consistent with the Buyer's intended
use of the Property (the “Neighborhood Review’). The Neighborhood Review may include Buyer's investigation
of the schools, proximity to bus lines, availability of shopping, traffic patterns, noise, parking and investigation of
other neighborhood, environmental and safety conditions the Buyer may determine to be relevant in deciding to
purchase the Property. If Buyer does not give notice of disapproval of the Neighborhood Review within

(3 days if not filled in) of mutual acceptance of the Agreement, then this Neighborhood Review
condition shall conclusively be deemed satisfied (waived). If Buyer gives a timely notice of disapproval, then
this Agreement shall terminate and the Earnest Money shall be refunded to Buyer.

3. QO PREINSPECTION CONDUCTED. Buyer, prior to mutual acceptance of this Agreement, conducted a
building, hazardous substances, building and zoning code, pest or soils/stability inspection of the Property,
and closing of this Agreement is not conditioned on the results of such inspections. Buyer elects to buy the
Property in its present condition and acknowledges that the decision to purchase the property was based on
Buyer's prior inspection and that Buyer has not relied on representations by Seller, Listing Broker or Selling
Broker.

4. Q@ WAIVER OF INSPECTION. Buyer has been advised to obtain a building, hazardous substances, building
and zoning code, pest or soils/stability inspection, and to condition the closing of this Agreement on the
results of such inspections, but Buyer elects to waive the right and buy the Property in its present condition.
Buyer acknowledges that the decision to waive Buyer's inspection options was based on Buyer's personal
inspection and Buyer has not relied on representations by Seller, Listing Broker or Selling Broker.

SBBASRLASl SBSEILS ALG

AN
n= 0

ee
aas wo

QSRLEB SLLBBVI SRLBRIEGG A

las el 05/21/2020 [s id 05/21/2020 [eoas| 05/19/2020

Buyer's Initials Date Buyer's Initials Date Seller's tnilials Date Seller's Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 26 of 32
Authentisign ID: 0C44A9D5-BAAF-4AC3-95E7-760BE675AC1F

 

 

 

 

Form 22A ©Copyright 2019

Financing Addendum Northwest Multiple Listing Service

Rev, 7/19 ALL RIGHTS RESERVED

eget of FINANCING ADDENDUM TO LL RIGHTS RES

PURCHASE & SALE AGREEMENT

The following is part of the Purchase and Sale Agreement dated ___ May 15, 2020 1

between Ahmet Tayfun Gurbuz Stephanie Lehwald Gurbuz (Buyer) 2
Buyer Buyer

and VS Investment Assoc, by and through Elliott Bay Asset Solutions, LLC, as Court Appointed Receiver (‘Seller’) 3
Sefer Selter

concerning 2469 S College St Seattle WA 98144 (the "Property”). 4
Addrass City State Zip

1. LOAN APPLICATION/WAIVER OF CONTINGENCY.

5

a, Loan Application. This Agreement is contingent on Buyer obtaining the following type of loan or loans to 6
purchase the Property (the “Loan(s)"): & Conventional First; 0 Conventional Second; 0 Bridge; OVA; O FHA; 7

O USDA; © Home Equity Line of Credit; O Cther 8

(the “Financing Contingency"). Buyer shail pay O $ -or@M_ 30. =% of the Purchase 9
Price down, in addition to the Loans. Buyer shall make application for the Loans to pay the balance of the 10
Purchase Price and pay the application fee, if required, for the subject Property within days (5 11
days if not filled in) after mutual acceptance of this Agreement. For the purposes of this Addendum, 12
“application” means the submission of Buyer's financial information for the purposes of obtaining an extension 13
of credit including Buyer's name, income, social security number (if required), the Property address, purchase 14
price, and the loan amount. 15

 

b. Waiver of Financing Contingency. If Buyer (i) fails to make application for financing for the Property within 16
the agreed time; (ii) changes the type of loan at any time without Seller's prior written consent; or (iil) changes 17
the lender without Seller's prior written consent. after the agreed upon time to apply for financing expires, then 18
the Financing Contingency shall be deemed waived. Buyer's waiver of the Financing Contingency under this 19
Paragraph 1(b) also constitutes waiver of Paragraph 7 (Appraisal Less Than Sales Price). For purposes of 20
this Addendum, “lender” means either the party to whom the application was submitted or the party funding 21

the loan. 22

2. LOAN INFORMATION. 23
a. Seller’s Request for Loan Information. At any time days (10 days if not filled in) after mutual 24
acceptance, Seller may give, once, a notice requesting information related to the status of Buyers loan 25
application (“Request for Loan Information"). NWMLS Form 22AL may be used for this notice. 26

b. Buyer's Loan Information Notice. Within days (3 days if not filled in) of receiving Sellers Request 27

for Loan Information, Buyer shall give notice of the status of Buyer's loan application ("Loan Information 28

Notice’). Buyer's notice shall be on NWMLS Form 22AP and shall include the date of application, the name
of lender, a list of the information that Buyer has provided to lender, and a warranty that Buyer has provided
all information requested by lender.

c. Failure to Provide Loan information Notice. If Buyer fails to timely give to Seller a completed Loan
Information Notice, Setler may give the Right to Terminate Notice described in Paragraph 3 (Seller's Right to
Terminate) at any time after the date that the Loan Information Notice is due.

3. SELLER’S RIGHT TO TERMINATE.

a. Right to Terminate Notice. At any time days (30 days if not filled in) after mutual acceptance,
Seller may give notice that Seller may terminate the Agreement at any time 3 days after delivery of that notice
(the “Right to Terminate Notice"). NWMLS Form 22AR may be used for this notice.

b. Termination Notice. If Buyer has not previously waived the Financing Contingency, Seller may give notice of
termination of this Agreement (the “Termination Notice”) any time following 3 days after delivery of the Right
to Terminate Notice. If Seller gives the Termination Notice before Buyer has waived the Financing
Contingency, this Agreement is terminated and the Earnest Money shall be refunded to Buyer. NWMLS Form
22AR shail be used for this notice. If not waived, the Financing Contingency shall survive the Closing Date.

c. Appraisal Less Than Sales Price. Buyer's waiver of the Financing Contingency under this Paragraph 3 O will;
or Q will not (will, if not filled in) constitute waiver of aa 7 (Appraisal Less Than Sales Price).

las ¢| 05/21/2020 [s £| 05/21/2020

Buyer's Initials Date Buyer's Initials Date Selier’s Initials Date Seller's Initials Date

&E BS28S8 BIBR LER SSBB

ERGS 05/19/2020

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 27 of 32
Authentisign (0: GC44A9DS-BAAF-.4AC3-95E?-760BE675AC TF

Form 22A Copyright 2019
Financing Addendum Northwest Multiple Listing Service

Rev. 7/19
Page 2 of 3 FINANCING ADDENDUM TO ALL RIGHTS RESERVED

PURCHASE & SALE AGREEMENT

Continued

4. LOAN COST PROVISIONS. Seller shall pay up to 0 $ ;orQ % of the Purchase

Price ($0.00 if not filled in), which shall be applied to Buyer's Loan(s) and settlement costs, including prepaids, loan
discount, loan fee, interest buy down, financing, closing or other costs allowed by lender. That amount shall include
the following costs that lender is prohibited from collecting from Buyer: (a) up to $300.00 for Buyer's Loan(s) and
settlement costs for FHA/USDA/VA loans; and (6) unless agreed otherwise below, Buyer's share of the escrow fee
for a VA loan. Seller shall pay the costs for (a) and (b), even if the amount agreed upon in this Paragraph 4 is
insufficient to pay for those costs. If checked, O Buyer shall pay Buyer's share of the escrow fee for the VA loan
(note that VA regulations prohibit Buyer from paying loan and settlement costs exceeding one percent of the amount
of the foan).

EARNEST MONEY. If Buyer has not waived the Financing Contingency, and is unable to obtain financing by
Closing after a goad faith effort then, on Buyer's notice, this Agreement shafl terminate. The Earnest Money shall
be refunded to Buyer after lender confirms in writing (a) the date Buyer's loan application for the Property was
made, including a copy of the loan estimate that was provided to Buyer; (b) that Buyer possessed sufficient funds
to close (e.g. down payment, closing costs, ete.); and (c) the reasons Buyer was unable to obtain financing by
Closing. If Seller terminates this Agreement, the Earnest Money shall be refunded without need for such
confirmation.

INSPECTION. Seller shall permit inspections required by lender, including but not limited to structural, pest,
heating, plumbing, roof, electrical, septic, and well inspections. Seller is not obligated to pay for such inspections
unless otherwise agreed.

7. APPRAISAL LESS THAN SALE PRICE.

a. Notice of Low Appraisal. ff lender's appraised value of the Property is less than the Purchase Price, Buyer
may, within 3 days after receipt of a copy of lender's appraisal, give notice of low appraisal, which shall
include a copy of lender's appraisal. NWMLS Form 22AN may be used for the notices in this Paragraph 7.

b. Seller’s Response. Seller shall, within 10 days after Buyer's notice of low appraisal, give notice of:

(i) A reappraisal or reconsideration of value, at Seller's expense, by the same appraiser or another appraiser
acceptable to lender, in an amount not less than the Purchase Price. Buyer shall promptly seek lenders
approval of such reappraisal or reconsideration of value. The parties are advised that lender may elect
not to accept a reappraisal or reconsideration of value;

(ii) Seller's consent to reduce the Purchase Price to an amount not more than the amount specified in the
appraisal or reappraisal by the same appraiser, or an appraisal by another appraiser acceptable to
lender, whichever is higher. (This provision is not applicable if this Agreement is conditioned on FHA, VA,
or USDA financing. FHA, VA, and USDA financing does not permit the Buyer to be obligated to buy if the
Seller reduces the Purchase Price to the appraised value. Buyer, however, has the option to buy at the
reduced price.);

(iii) Seller's proposal to reduce the Purchase Price to an amount more than the amount specified in the
appraisal and for Buyer to pay the necessary additional funds (the amount the reduced Purchase Price
exceeds the appraised value) to close the sale; or

(iv) Seller's rejection of Buyer's notice of low appraisal.

If Seller timely delivers notice of (i) reappraisal or reconsideration of value; or (ii) consent to reduce the
Purchase Price to an amount not more than the amount specified in the appraisal (except for FHA, VA, or
USDA financing), and lender accepts Seller's response, then Buyer shall be bound by Seller's response.

c. Buyer's Reply.
(i) Buyer shall have 3 days from either Seller's notice of rejection of low appraisal or, if Seller fails to respond,
the day Seller's response period ends, whichever is earlier, to (a) waive the Financing Contingency; or (b)
terminate the Agreement, in which event the Earnest Money shall be refunded to Buyer.
(li) If Seller proposes to reduce the Purchase Price to an amount more than the appraised value, Buyer shall
have 3 days to (a) accept and represent that Buyer has sufficient funds to close the sale in accordance with
this provision; or (b) terminate the Agreement, in on t the Earnest Money shall be refunded to Buyer.

EBaAS 05/19/2020

 

 

 

ag@| 95/21/2020 SL] osrat:2020
Buyer's Initials Date Buyer's initials Date Seller's Initials Date Seller's initials Date

 

 

BESS

2SSSIHSR BLSRSS

BIBR FBR

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 28 of 32
Authentisign !D: 0C44A9D5-BAAF-4AC3-95E7-760BEG75ACIF

Form 22A ©Copyright 2019

Financing Addendum Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Page 3 of 3 FINANCING ADDENDUM TO
PURCHASE & SALE AGREEMENT
Continued

(iii) If Seller consents to reduce the Purchase Price to an amount not more than the appraised value for FHA, 94
VA, or USDA financing, Buyer shall have 3 days to (a) give notice that Buyer will buy at the reduced price; 95
or (b) terminate the Agreement, in which event the Earnest Money shall be refunded to Buyer. 36

Buyer's inaction during this reply period shail result in termination of the Agreement and return of the Earnest 97
Money to Buyer. The Closing Date shall be extended as necessary to accommodate the foregoing times for 98
notices. 99

8. FHA/VA/USDA - Appraisal Certificate. If this Agreement is contingent on Buyer obtaining FHA, VA, or USDA 100
financing, notwithstanding any other provisions of this Agreement, Buyer is not obligated to complete the 101
purchase of the Property unless Buyer has been given in accordance with HUD/FHA, VA, or USDA requirements 102
a written statement by FHA, VA, USDA or a Direct Endorsement lender, setting forth the appraised value of the 103
Property (excluding closing costs). Seller and Buyer shall execute a document setting forth the prior provision, or 104
similar provision, known as the FHA, VA, or USDA amendatory clause, as required by lender. Buyer shall pay 105
the costs of any appraisal. If the appraised value of the Property is less than the Purchase Price, Paragraph 7 106
above shall apply. 107

Purpose of Appraisal. The appraised valuation is arrived at only to determine the maximum mortgage FHA, VA, 108
or USDA will insure. FHA, VA, or USDA do not warrant the value or the condition of the Property. Buyer agrees 109
to satisfy himself/herself that the price and condition of the Property are acceptable. 110

9. EXTENSION OF CLOSING. If, through no fault of Buyer, lender is required by 12 CFR 1026 to give corrected 111
disclosures to Buyer due to (a) a change in the Annual Percentage Rate (‘APR") of Buyer's Loan(s) by .125% or 112
more for a fixed rate loan or .250% or more for an adjustable rate loan; (b) a change in the loan product; or (c) the 113
addition of a prepayment penalty, then upon notice from Buyer, the Closing Date shall be extended for up to4 days 114
to accommodate the requirements of Regulation Z of the Truth in Lending Act. This paragraph shall survive Buyer's 115
waiver of this Financing Contingency. 116

|. asg| 05/21/2020 [se] 05/21/2020 sas 05/19/2020

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Dale

 

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 29 of 32
Authentisign ID: OC44A905-BASF-4ACI-95E 7-760BE675AC IF

Form 22D ©Copyright 2019
Optional Clauses Addendum Northwest Multiple Listing Service
Rev. 7/19 ALL RIGHTS RESERVED
Paget of 2 OPTIONAL CLAUSES ADDENDUM TO LL RIG

PURCHASE & SALE AGREEMENT

The following is part of the Purchase and Sale Agreement dated __ May 15, 2020

 

 

 

between Ahmet Tayfun Gurbuz Stephanie Lehwald Gurbuz (“Buyer”)
Buyer Buyer

and VS Investment Assoc, by and through Elliott Bay Asset Solutions, LLC, as Court Appointed Receiver ("Seller")
Seller Sellar

concerning 2469 __S College St Seattle WA_98144 (the “Property”’).
Address City State Zip

CHECK IF INCLUDED:

4.

Q Square Footage/Lot Size/Encroachments. The Listing Broker and Selling Broker make no representations
conceming: (a) the lot size or the accuracy of any information provided by the Seller; (b) the square footage of
any improvements on the Property; (c) whether there are any encroachments (fences, rockeries, buildings) on
the Property, or by the Property on adjacent properties. Buyer is advised to verify lot size, square footage and
encroachments to Buyer's own satisfaction.

2. Title Insurance. The Title Insurance clause in the Agreement provides Seller is to provide the then-current ALTA

form of Homeowner's Policy of Title Insurance. The parties have the option to provide less coverage by selecting
a Standard Owners Policy or more coverage by selecting an Extended Coverage Policy:

Q Standard Owner's Coverage. Seller authorizes Buyer's lender or Closing Agent, at Seller's expense, to
apply for the then-current ALTA form of Owner's Policy of Title Insurance, together with homeowner's
additional protection and inflation protection endorsements, if available at no additional cost, rather than
the Homeowner's Policy of Title Insurance.

QO Extended Coverage. Seller authorizes Buyer's lender or Closing Agent, at Seller's expense to apply for
an ALTA or comparable Extended Coverage Policy of Title Insurance, rather than the Homeowner's
Policy of Title Insurance. Buyer shall pay the increased costs associated with the Extended Coverage
Policy, including the excess premium over that charged for Homeowner's Policy of Title Insurance and

 

 

 

 

the cost of any survey required by the title insurer.

3. QO Seller Cleaning. Seller shall clean the interiors of any structures and remove all trash, debris and rubbish
from the Property prior to Buyer taking possession.

4. Q Personal Property. Unless otherwise agreed, Seller shall remove all personal property from the Property
not later than the Possession Date. Any personal property remaining on the Property thereafter shall become
the property of Buyer, and may be retained or disposed of as Buyer determines.

5. QO Utilities. To the best of Seller's knowledge, Seller represents that the Property is connected to a:

O] public water main; O public sewer main; O septic tank, QO well (specify type) ;
Q irrigation water (specify provider) ; O natural gas; O telephone;
Q cable; O electricity; O other

6. Q Insulation - New Construction. [f this is new construction, Federal Trade Commission Regulations require
the following to be filled in. If insulation has not yet been selected, FTC regulations require Seller to furnish
Buyer the information below in writing as soon as available:

WALL INSULATION: TYPE: THICKNESS: R-VALUE:
CEILING INSULATION: TYPE: THICKNESS: R-VALUE:
OTHER INSULATION DATA:
7. Q Leased Property Review Period and Assumption. Buyer acknowledges that Seller leases the following

items of personal property that are included with the sale: Q propane tank; QO security system; QO satellite
dish and operating equipment; O other .

[ase| 05/21/2020 [s £] 05/21/2020 |<oas| 05/19/2020

Buyer's Initials Dale Buyer's Initials Date Seller's Initials Date Seller's initials Date

 

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 30 of 32

8 &

888
Authentisign iD: 0C4449D5.BAAF-4AC3-95E)-760BEG75ACIF

Form 22D ©Copyright 2019

Optional Clauses Addendum

. R RESERVED
Pogo? of 2 OPTIONAL CLAUSES ADDENDUM TO ALL RIGHTS
PURCHASE & SALE AGREEMENT
Continued
Seller shall provide Buyer a copy of the lease for the selected items within days (5 days if not filled

10.0

11.0

12.0

in) of mutual acceptance. If Buyer, in Buyer's sole discretion, does not give notice of disapproval within

days (6 days if not filled in) of receipt of the lease(s) or the date that the lease(s) are due, whichever
is earlier, then this lease review period shall conclusively be deemed satisfied (waived) and at Closing, Buyer
shall assume the lease(s) for the selected item(s) and hold Seller harmless from and against any further
obligation, liability, or claim arising from the lease(s), if the lease(s) can be assumed. If Buyer gives timely
notice of disapproval, then this Agreement shall terminate and the Earnest Money shall be refunded to Buyer.

Homeowners’ Association Review Period. If the Property is subject to a homeowners’ association or any
other association, then Seller shall, at Seller's expense, provide Buyer a copy of the following documents (if
available from the Association) within days (10 days if not filled in) of mutual acceptance:

Association rules and regulations, including, but not limited to architectural guidelines;
Association bylaws and covenants, conditions, and restrictions (CC&Rs);

Association meeting minutes from the prior two (2) years;

Association Board of Directors meeting minutes from the prior six (6) months; and
Association financial statements from the prior two (2) years and current operating budget.

ao op

Ad

If Buyer, in Buyer’s sole discretion, does not give notice of disapproval within days (5 days if not
filled in) of receipt of the above documents or the date that the above documents are due, whichever is
earlier, then this homeowners’ association review period shall conclusively be deemed satisfied (waived). If
Buyer gives timely notice of disapproval, then this Agreement shall terminate and the Earnest Money shall be
refunded to Buyer.

Homeowners’ Association Transfer Fee. If there is a transfer fee imposed by the homeowners’ association
or any other association (e.g. a “move-in” or “move-out” fee), the fee shall be paid by the party as provided for
in the association documents. If the association documents do not provide which party pays the fee, the fee
shall be paid by O Buyer; © Seller (Seller if not filled in).

Excluded Item(s). The following item(s), that would otherwise be included in the sale of the Property, is
excluded from the sale (“Excluded Item(s)"). Seller shall repair any damage to the Property caused by the
removal of the Excluded Item(s). Excluded Item(s):

Home Warranty. Buyer and Seller acknowledge that home warranty plans are available which may provide
additional protection and benefits to Buyer and Seller. Buyer shall order a one-year home warranty as follows:
a. Home warranty provider:

b. Seller shall pay up to $ ($0.00 if not filled in) of the cost for the home warranty, together
with any included options, and Buyer shall pay any balance.

c. Options to be included:

 

 

(none, if not filled in).

 

d. Other:

 

Other.

 

 

laze] 05/21/2020 [s L} 05/21/2020 leaas 05/19/2020

 

Buyer's Initials Date Buyer's Initials Date Seller's Initials Date Seller's Initials Date

Northwest Multiple Listing Service

1
42
43
45

47

49

51
52

55

5?

59

61

65

67

69

70
71
72

73
74

75

=
ao

REBBILSS

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 31 of 32
Authentisign tD: 0C44A9D5-BAAF-4AC3-95E7-7B0BE675AC IF

Form 22K ©Copyright 2019
Identification of Utilities Addendum Northwest Multiple Listing Service
Rev. 7/9 ALL RIGHTS RESERVED
Page 4 of 1 IDENTIFICATION OF UTILITIES

ADDENDUM TO PURCHASE AND SALE AGREEMENT

The following is part of the Purchase and Sale Agreement dated __ May 15, 2020
between Ahmet Tayfun Gurbuz Stephanie Lehwald Gurbuz (‘Buyer’)

Buyer Buyar
and VS Investment Assoc, by and through Elliott Bay Asset Solutions, LLC, as Court Appointed Receiver

 

 

(‘Seller’)
Setter Seiler
concerning 2469 S College St Seattle WA 98144 (the “Property’).
Address Cily Sine Zip

Pursuant to RCW 60.80, Buyer and Seller request the Closing Agent to administer the disbursement of closing funds
necessary to satisfy unpaid utility charges, if any, affecting the Property. The names and addresses of all utilities
providing service to the Property and having lien rights are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

WATER DISTRICT: Seattle Public Utilities

Name e-mail or website (optional)

Address

City, State, Zip Fax. No. (optional)
SEWER DISTRICT: ,

Name @mail cr website (optional)

Address

City. State, Zip Fax. No. (optional)
IRRIGATION DISTRICT:

Name e-mail or website (optional)

Address

City, j ala Fax. No. (optional)
GARBAGE: S4altié Public Utilities

Name e-mail or website (optional)

Address

City, State, Zi Fax. No. (optional)
ELECTRICITY: Seattie City Light

Name e-mail or website (optional)

Address

City, State, Zip Fax. No. (optional)
GAS:

Name e-tnail or website (optional)

Puget Sound Energy

Address

City, State, Zip Fax. No. (optional)
SPECIAL DISTRICT(S): _
(tocal improvement districts or Name e-mail or website (optional)
utility local improvement districts)

Address

City, State, Zip Fax. No. (optional)
If the above information has not been filled in at the time of mutual acceptance of this Agreement, then (1)
within days (5 if not filled in) of mutual acceptance of this Agreement, Seller shall provide the Listing

Broker or Selling Broker with the names and addresses of all utility providers having lien rights affecting the Property
and (2) Buyer and Seller authorize Listing Broker or Selling Broker to insert into this Addendum the names and
addresses of the utility providers identified by Seller.

Nothing in this Addendum shall be construed to diminish or alter the Seller's obligation to pay all utility charges
(including unbilled charges). Buyer understands that the Listing Broker and Selling Broker are not responsible for, or

insyre payment of, Seller's utility charges.
a5G cous 05/19/2020

05/21/2020 SL osi212020
Buyer's Initials Date Buyer's Initials Date Seller's [Initials Date Selter's Initials Date

Case 20-11541-CMA Doc 41-2 Filed 07/08/20 Ent. 07/08/20 12:04:10 Pg. 32 of 32

BRE BRK
